$   Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 1 of 80



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLO RIDA              FILED BY P                     D.c.
                                   Crim N o 1:13-cr-20368-.
                                                          1LK -1              2E2 28 2222
                                                                                   ANGELA E.NOBLE
     AUNDRICE M O SS,                                                             c.
                                                                                  sLE9O
                                                                                    D.KFUF
                                                                                         .SLA
                                                                                            .D1s'
                                                                                             .- rA
                                                                                               MI cM
                                                                                                   Ti


                  M ovant,



     UN ITED STATES OF AM ERICA,

                  Respondent.
                                                  /

                 M O TIO N FO R C O M M SSIO NA TE RELEA SE PU R SUA NT TO
                    18 U.S.C.j3582(C)(1)(A)AND FIRST STEP ACT OF 2018
           COMESM ovant,AUNDRICE M OSS (ttM oss''),appearingrrtlse,andrespectfullymoves
     theCourtunder18U.S.C.j3582(c)(1)(A)(i)tomodifyhissentenceandimmediatelyreleasehim
     to home confnementand aperiod ofsupervised release.The unprecedented threatofCOVm -19

     couldnothavebeenforeseenatsentencing,andposesextraordinaryriskstoM ossandhismother's

     health.Thevirusthrivesin denselypacked populations,andtheUSP isill-equippedto contain the

     pandemicandpreventCOV1D-19 from becom ing adefacto deathsentenceforM oss.M ossandhis

     mopther'sdiagnosed m edicalconditionsm ake them especially vulnerable to the deadly risksof

     COV1D-l9.Allowing M ossto fnish outhissentence athome isthe only prudentresponseto the

     extraordinary and com pelling circum stancescreated bythenovelcoronavirus.
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 2 of 80



                                    1.PRO CEDUM L HISTORY

         A.      ProceduralBackground

         OnM ay 23,2013,aFandjurysittingintheUnited StatesDistrictCourtfortheSouthern
DistrictofFlorida,M iamiDivision,returnedatwo(2)countlndictmentchargingM oss.SeeDoc.
3.1Counts 1 and 2 charged M oss with Felon in Possession of a Firearm and Ammunition,in

violation of 18U.S.C.jj922(g)(1)and 924(e)(1).f#.TheIndictmentalso containedForfeimre
Allegationspursuantto 18U.S.C.j924(d)(1),28U.S.C.j2461,and21U.S.C.j853.1d.
         On October2.2013,aChange ofPleaHearing washeld and M ossentered apleaofguilty

 asto CountloftheIndictment.SeeDoc.25.

         On M ay 13,2014,M osswassentenced to a term ofl80 months'im prisonm ent,5 yearsof

 supervised release,no Fine orRestitution,and a M andatory SpecialAssessmentFeeof$100.See

D ocs.48,49.

         On M ay 19,2014,M osstimely tileda Notice ofAppeal.SeeDoc.50.

         OnFebruary3,2015,theUnitedStatesCourtofAppealsfortheEleventhCircuit(çtEleventh
 Circuif')issuedanOrderaffirmingM oss'sentenceand conviction.SeeDoc.62.
         On June6,2016,M ossfled aM otion under28U.S.C.j2255 to Vacate,SetAsideor
 CorrectSentencebyaPersoninFederalCustody(ttj2255M otion''),whichwasdismissedonJuly
 26,2017.SeeDoc.63,
                  *CvDocs.1,l8.



         1
          ''Doc.''refersto the DocketReportin theU nited StatesDistrictCourtforthe SouthernD istrictofFlorida,
 M iam iDivisioninClim inalNo.1:l3< 1--20368-.
                                             11,K-1,whichisfollowedbytheDocketEntryNumber.''CvDoc.''refers
 totheDocketReportintheUnited StatesDistrictCourtfortheSouthernDistrictofFlolida,M iam iD ivisioninCivilN o,
  1:16-cv-22034-JLK ,whichisfollowedbytheD ocketEntryNum ber.''PsR''referstothePresentenceReportinthiscase,
 whichisimmediatelyfollowedbytheparapaph(t3r')number.
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 3 of 80



      B.     Statem entoftheRelvvantFacts

             1.     OffenseConduct

      TheUnited StatesandM oss,throughtheadviseofhiscounselap eedtothefollowingfactual

profferforchange ofplea:

      From approxim ately June,2012,through M ay,2013,1aw enforcem entpersonnel
      from the Bureau of Alcohol, Tobacco, Firearm s, & Explosives, the Drug
      Enforcem entAdministration,the United States M arshalsService,and the M iam i
      GardensPolice Departm entconducted an undercover investigation in the city of
      M iamiGardens,Florida.Between November28,2012,and January l8,2013,the
      defendantconductedfive(5)transactionsinvolvingthesaleoftwo(2)firearmsand
      approximately forty-one (41) rounds of various ammunition atthe undercover
      business.A11ofthetransadionswerecapm red,via suw eillance,on both audio and
      videotape.A11ofthetransactionsoccurred attheundercoverbusiness,in thecity of
      M iamiGardens,M iam i-DadeCounty,Southern DistrictofFlorida.

      OnJanuary 17,2013,thedefendantenteredtheundercoverbusinesscanyingablue
      bag.Once inside the undercoverbusiness,the defendantm etwith an undercover
      om cer(hereinaherreferredtoas&&UC'').ThedefendantandtheUC thenwalkedinto
      an ofticearea.Thedefendantplacedthebluebag onthefloorand removedaGlock,
      M odel22,.4O calibersemi-autom aticpistolfrom thebag.The defendantrem oved
      themagazinefrom thepistol(whichcontained 10roundsofW inchester.40caliber
      ammunition)andplaceditonthedesk.Thedefendantthenejectedone(1)roundsof
      W inchester.40 caliberam munition from the chamberand handed thepistoltothe
      UC.The defendantindicated he had fired thepistolonce.Thedefendantstated he
      wouldbringtheUC ççtheotherone''(whichthedefendantdescribedasantçassault
      ritle''with attsuppressor'')thefollowing day.Accordingtothedefendant,he(the
      defendant)wouldhavetotraveltoBrowardCountytoretrievetheassaultritle.The
      UC paidthedefendant$500inUnited Statescurrencyforthepistoland amm unition.
      Thedefendantplaced the currency in hispocket,exited theoffice,and departed the
      undercoverbusiness.Itshouldbenoted thedefendantdid return to theundercover
      business the following day to consummate the transaction involving the
      aforementionedrifleandapproximatelythirty(30)roundsof.22caliberammunition.
      The above-described transaction was captured on audio and video tape. The
      defendantcan clearly be seen w alking into the undercoverbusinessin possession of
      the blue bag containing the pistol.Examination of the pistol and am munition
      revealed a11 of the item s were manufacmred outside the State of Flolida and
      therefore had moved in interstate and foreign comm erce priorto the defendant
      possessing them on January 17,2013.Furtherinvestigation revealed thedefendant


                                             3
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 4 of 80



       hasthree(3),previousfelonyconvictionsforaseriousdrugofrenseasthatterm is
       definedin Title 18,United StatesCode,Section 924(e)(1).A11oftheconvictions
       involve the sale,delivery,and/or possession with intent to deliver cocaine.A
       thorough search of the clem ency records revealed the defendant's rightto own,
       posstss,oruseafirearm hasnotbeen restored.

 See D oc.26 at 1-3.

              2.       Plea Pm çeeding

       On October2,2013,a ChangeofPleaHearing washeldbeforeM agistrateJudgeBarryL.

 Garber.SeeDoc.25.M osspled guiltyto Count1ofthe Indictment.In exchangeforM oss'guilty

 plea,thegovem mentap eedto seekdism issalofCount2 oftheIndictm ent,atsentencing.Thecase

 wasreferred to theProbation Officeforthepreparation ofthePSR.

                       PresentenceReportCalculationsand Recom mendations

        On December 11,2013,theProbation Om ce prepared M oss'PSR.SeeD oc.28.Count1:

Felon in Possession ofaFirearm andAmm unition callsforaBaseOffenseLevelof26,pursuantto

USSG j2K2.1(a)(l).SeePSR ! 11.However,M osswasclassified asan armedcareercriminal
 withinthemeaningofUSSG j4Bl.4(b)(3)(B),therefore,hisoffenselevelwasincreasedto33.See
 PSR ! 17.ThePSR calculatedM oss'TotalOfrenseLeveltobelevel33.SeePSR! 19.M oss'total
 crim inalhistory pointsof l4,placed him in CriminalHistoryCategory ofVlaand becausehewas

 deemed to bean armed careercriminal,hisCriminalHistory Category wasV1.SeePSR.!!36.
 Based upon a TotalOffense Levelof33 and a CriminalHistory Category ofW ,the guideline

 imprisonmentrange was 235 to 293 months.See PSR ! 72.The statutory minimum term of
 imprisonmentonCount1is15yearsandthemaximum islife.SeePSR !71.




                                             4
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 5 of 80



              4.      StntencingProceeding

       Priortosentencing,objectionstothepsRwerefiled,challen/ngtheChapter4enhancement
as an arm ed career crim inal and the PSR'S failure to provide a reduction for acceptance of

responsibility.SeeDoc.33.

       OnM ay 13,2014,M ossappearedforsentencingbeforeSeniorJudgeJamesLawrenceKing.

 SeeDoc.57.Atsentencing,thedefensearguedthattwooftheseriousdrugofrenseconvictionswere

non-qualifying predicates because the governm entm ustprove thatM oss knew,in fact,thathe

possessed a controlled substance and was dealing in drugs,which the Florida statute does not

require.Id.at5-6.AAerconsidering furtherargument,theCourtfound,given theguidelinerange,

 asrecom mended by the probation om cer,togetherwith thepartiesstatem ents,and otherstatutoly

factors,thatasentenceof180m onthsimprisonment,the1ow end oftheapplicableguidelinerange

waswarranted,andthussentencedM osstoatotalterm ofl80m onths'implisonment,tobefollowed

by 5yearssupervisedrelease.1d at25.A tim ely NoticeofAppealwasfiled onM ay 19,2014.See

 Doc.50.

                      AppellateProceeding

        On Appeal,M osschallengesthe Court'sconclusion atsentencing thattwo ofhisFlorida

 2011convictionsforviolationsofFla.stat.893.13(1)(a)(1),wereseriousdrugofrensesforpurposes
 oftheACCA enhancement.Unitedstatesv.M oss,592Fed.Appx.914(11ZCir.2015).0nFebnzary
 3,2015,theEleventhCircuitpercuriam affirmedthejudpnent,findingthatM oss'argumentthat,
 hisFloridaj893.13(1)(a)convictionforpossessionofcocainewithintheintenttosellordeliver,
 doesnotconstituteatçseriousdrug oflknse''underACCA tobeforeclosed by the Court'sdecision

 in United States v.Smith,775 F.3d 1262,1268 (1lth Cir.zol4ltholding a conviction under
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 6 of 80




 j893.1341)isaççseliousdmgoffense''asdesnedunderj924(e)(2)(A)).Unitedstatesv.M oss,592
Fed.Appx.914,916 (1lthCir.2015).
                     PostconvictionPrnceeding

       OnJune6,2016,M osssledaj2255M otion,arguingthefollowinggroundsforrelief:(1)
Hissentenceasan armedcareercriminalshouldbevacatedinlightoftheSupremeCourt'sdecision

inJohnsonv.UnitedStates,576U.S. ,135S.Ct.2551(2015)'
                                                   ,and(2)lneffectiveassistanceof
counselforfailing to challengetheaccuracy ofhiscriminalhistorycomputation atsentencing and

 on directappeal.SeeDoc.63,
                          .CvD ocs.1,7.On June9,2016,M agistrate JudgeW hiteentered an

 Orderto Show Causerequiring thegovernmentto respond to themotion within forty-fsvedays,or

 onorbeforeluly25,2016.SeeCvDoc.5.OnJuly22,2016,thegovemmentfiledaresponse(&GR'')
to Orderto Show Cause,requesting the Courtto deny M oss'j 2255 M otion for failure to

 demonstrateanyprejudiceresulting from counsel'sfailureto contestthe criminalhistorypoints
 suggested byM ossand hissentencewould rem ain atthem andatoryminimum sentenceof15years

 undertheACCA.SeeCvDoc.8.OnJune12,2017,theM a#strateJudgeissuedareport(t&R&R''),
 recommendingthatM oss'j2255M otion bedeniedand nocertificateofappealability issue.See
 CvDoc.l4.OnJuly24,M ossfiled aReply orUnopposedM otiontotheR&R.SeeCvDoc.17.0n

 July26,2017,theDistrictCourtfoundtheR&R w ell-reasoned,hence,theCourtadopted theR&R

 anddeniedM oss'j2255M otion.SeeCvDoc.18.
                                     H .DISC USSIO N

       Asapreliminary matter,M ossrespectfully requeststhatthisCourtbem indfulthatrr/ se

 complaintsaretobeheld iitolessstringentstandardsthanform alpleadingsdraftedbylawyersv''and

 shouldthereforebeliberallyconstrued.Caldwellv.Warden,748F.3d 1090(11*Cir.2014),
                                                                               .Estelle
 v.Gamble,429U.S.97(1976)(same),
                               'andHainesv.Kerner,404U.S.519(1972)(same).
                                             6
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 7 of 80



        A.      Com passionateReleasem eduction in SentencePursuantto 18 U.S.C.1:
                                                                           -


               3582fc)(1)(A)and 4205(:)
        CongressauthorizedcompassionatertleaseintheSentencingReform Actof1984.ltallows

federally incarcerated peopleto appealforearly releaseifthey presentcertainttextraordinary and

compelling''reasons.Uponapprovaloftherequest,BureauofPrisons(ççBOP'')makesamotionto
afederaljudgeforasentencereduction.TheCommissionsetsthettextraordinaryandcompelling''
criteria,which include,butare notlim ited to,age and terminalillness.The program essentially

allow sBOP to seek therelease ofcertain elderly and terminally i1linm ates,aswellasthosewith

specialfam ilycircum stances,beforetheendoftheirprison sentencesratherthankeepthoseinm ates

in prisonwhen they areno longerasignificantriskto thecommunity and when they aredraining

away substantialand valuableBOP resources.

        Congress gave the Commission the authority to detennine the conditions by which an

individual in federal prison could be released for ttextraordinary and compelling reasons.''lt

authorizedfederalcourtstoreduceadefendant'ssentenceifthatindividualm eetsthecriteriasetby

theCom mission.And CongressgaveBOP theadminislativetask offiling m otionsinfederalcourt

ifthedefendantm eetstheComm ission'scriteriaforcom passionaterelease.

        B.      Com passionateReleaseUnderTheFirstStep Act

        TheFirstStepAct(itheAct'')madeimportantchangestohow federalcompassionaterelease
 works.ltchangesand expandsthe compassionate releaseeligibility criteria,
                                                                        'ensurestheprisoners

 have the rightto appealthe BO P's denialorneglectofthe prisoner'srequestfora com passionate

 releasedirectlytocourq andprovidesotherimportantfeam res,suchasnotification,assistance,and

 visitation rules.
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 8 of 80



       C.                                                        Mtçp ,4c/
              CompassionateReleasqObiectiveCriteria UndertkeFirstk         .




       Thecriteriafordete= iningwhetheraprisonerhasanttextraordinaryandcompellingreason''

 forasentencereductionaresom etimesbroaderundertheSentencingGuidelinesthanundertheBop

Program Statement.Prisonersseeking com passionate releaseand/orGlingm otionsshould consult

USSG j lB1.13,inadditiontotheBOP Propam Statement5050.50forguidanceonwhatreasons
 areconsideredby courtstobettextraordinary and com pelling.''Thedifferencesareoutlinebelow.

                     TerminalM edicalCondition:

                            Theprisonerhasbeen diar osed with a terminalaincurabledisease
                            with alifeexpectancy of18 months,
                                                            'or

                     O      Theprisonerhasadiseaseorconditionwithanend-of-lifetrajectoly
                            m eaning thatthe diseaseorcondition willlead to death.A specific
                            prediction oftime leftto liveisnotnecessary.

                     Debilitated M edicalCondition:

                     0      BOP: The prisoner has an incurable, progressive illness orhas
                            suffered a debilitating injury withouthope ofrecovery.BOP will
                            considera compassionate release iftheprisoneris
                                         Com pletely disabled so they cannot carry on any
                                         self-care and istotally confined to abed orchair,
                                                                                         'or
                                         Ableto do only limited self-care and isconfined for
                                         50 percentofwaking hoursto abed orchair.

                     O      Sentencing Com mission' .The prisoner's ability to provide self-care
                            intheprisonissubstantiallydim inishedand recoveryisnotexpected
                            because the prisoner is
                                   Sufrering from aseriousphysicalorm edicalcondition,     '
                                   Suffering from a seriousfunctionalorcor itive im painnent,  '
                                   or
                                   Experiencing deteriorating physicalormentalhealth dueto
                                   age.
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 9 of 80



                  N ew Law Elderlv Prisoners are those sentenced for an offense that
                      -


                  occurred afterNovem ber1.1987.who are

                          70 yearsold orolder,
                                             'and

                  O       Have sew ed 30yearsofthe sentence.

                  Elderlv Prisoners(w ith M edicalConditions)

                          BOP
                                65yearsold oroldeq
                                Sufferfrom chronicorseriousmedicalcondiéon related to
                                age?
                                   '
                                Areexperiencing deteriorating physicalormentalhealththat
                                substantially diminishestheirabilitytofunction in prisonk
                                Conventionaltrea% entpromisesnosubstantialimprovem ent,   '
                                and
                                Haveserved atleast50 percentoftheirsentence.

                  O       Sentencing Com mission
                          -
                                 65 years oldk
                                 Are experiencing serious physical or mental health
                                 deterioration dueto age,
                                                        'and
                                  Have served atleastthe lesserof 10 yearsor75 percentof
                                 theirsentence.

                  OtherElderly Prisnners(BOP onlv)

                          65yearso1d orolder,
                                            'and

                          Have served the greaterof10 yearsof75 percentoftheirsentence.

            6.    Fam ilv Circum stances

                          Death orincapacitation ofthe family memberorcare/verofthe
                          prisoner'sminorchildren(BOP addsthattobeeligible,theprisoner
                          mustbetheonlyfamilymembercapableofcaringforthechildrenl'   ,
                          or
                  o       Incapacitationoftheprisoner'sspouseorre#steredpartner
                  BOP:ttlncapacitation''m eansthespouse orpm nerhas
                                 Suffered a serious injury or debilitating illness and is
                                 completelydisabledsoastobeunableto cany onanyselfcare

                                           9
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 10 of 80



                                   and istotally consned to abed orchair,
                                                                        'or
                                   Hasseverecor itivedefectsuch asAlzheimer's.

                            BOP:Theprisonermustbetheonlyavailablefamilycare/ver.
        D.    RequestsBased on Non-M edicalCircumstances- Incapacitation ofthe
              A isoner'sM otherDue to M ultitudeqfH ealth Issues

        Inthiscase,M ossrequestsforReduction in Sentence(ûR1S'')becausehismotherhasa
 multimdeofhealthissues(seeExhibit1)andhe(M oss)isherprimaryandonlyavailablecaregiver,
 m eaningthereisnootherfamilymem beroradequatecareoptionthatisabletoprovideprim aly care

 forthe m other.

        E.     TheFirstStep ActGivesN sonerstheRightto Go to Court

        Them ostsir ificantchangetocom passionatereleaseisthattheActprovidesprisonersthe

 powerto fileamotionforcom passionaterelease ifthey can dem onstratetheyhavetried andfailed

 toconvincetheBop todo soforthem .BeforepassageoftheFirstStepActadenialbytheB0P was

 notappealable.

        Prisonersnow havetherighttofileamotionunder18U.S.C.j3582(c)(1)(A)(i)diredly
 withthecourtundercertain circumstances'
                                       .

                     Prisonersm ayfile amotion ahertheearlierof
                     o      havingttfullyexhausted al1administrativerightstoappealafailure of
                            theBOP to bring amotion...''or
                            30 days after the date the warden received a requestfor
                            compassionatereleasefrom theprisoner.

                     A prisonerexhaustsadm inistrative rightsw hen oneoftwo thingshappens:
                     o      TheCentralOm ceoftheBOP rejectsawarden'srecommendation
                            thatthe B OP file a com passionate release m otion,or
                            The w arden refuses to recom m end the BO P file a com passionate
                            release m otion and the prisoner appealsthe denialusing the BOP's
                            A dm inistrative Rem edy Program .



                                             10
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 11 of 80



        F.     M ossisEliziblefor41Reduced Sentence

        In thiscase,M oss'mother,AndriaD .M oss,age62,iswheelchairbound and and havethe

 following chronichealth conditionsthatrequiresfull-timeassistance:m orbidobesity, sleep apnae,

 chronic obstmctive pulmonary disease (COPD),blood clots,hypertension,type 11 diabetes,
 neuropathy bilateralsciatica,chronicarthritis,heartdisease,aherniated back and lightshoulder,

 chronic osteoarthritis,and congested heartfailure (CHF).In addition to those illnesses,sheis
 awaiting surgeries on herrighthip and leftshoulderincluding a breastreduction.She also hasa

 history offallings.SeeExhibit1.

        On June 3,2020,M aria Alexandra M oon,ARNP at SM C M edical Center released an

 infonnationregardingAndriaD .M oss'requestand consent.Shenotedthatduetoal1ofM rs.M oss'

 underlying health condition,M rs.M ossneeds a permanentlive-in caregiver since she doesnot

 qualifyforanycustodialornon-custodialcareassistancefrom thestateorgovem ment.Atthistime,

 onlyM osscanprovidethecarehismotherneeds.ttpriortoM oss'incarceration,heaccompanied and

 m anaged al1ofM rs.M oss'appointmentneeds formany years.W ithouthis assistance,she has

 becom e in very dire straitswhich have resulted in some ofherconditionsworsening.''1d.M oon

 believesthatifM ossresideswith hismother,would greatly improveheroverallhealth.Id.

        Becauseoftheurgency im posedby such unforseen event- incapacitation ofM rs.M oss,it

 isimportantthatthesentencingcourtdecidesinstantaneouslywhethertoreduceM oss'sentenceaher

 consideringthefactorsinsection35534a)andifitfindsthattiextraordinaly andcompellingreasons''
 w arranta reduction.

        Moss,currentlyhousedattheUnitedStatesPenitentiary,inYazooCity,M ississippi(KUSP
 Yazoo City'').Hehasnon-violentpriorconvictions,to wit:carrying concealed firearm,resisting

                                              11
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 12 of 80



 arrestswithoutviolence,and drug possessions.The instantoffensewasmerely forbeing afelon in

 possession of a firearm, in which he received a total term on l80 m onths' im prisonment.

 Accordingly,M ossisnotathreatto society.Becauseoftherelativelylim itedrisk ofrecidivism and

 the relatively limited potentialdangerto the com munity ofhisrelease,he was sentenced to l80

 months'imprisonment(asitisthe statutory minimum sentenceforCount1),and hisprojected
 release ison M arch 6,2026.Since hisincarceration,on M ay 29,2013,M osshasearned hisGED

 and completed severalcoursein BOP.SeeExhibit2.On top ofallthe skillshelearned in prison,

 Mossalsohadajob (heusedtocuthairasabarber)priorto hisincarceration,andiswellcapable
 of working tosupportand provideforhim selfandhism other.ltisimperativethatM osscaresfor

 hisincapacitated mother,who hassupported him allthroughouthislife.

        N o aspectofM oss'offense involved violence.Since he wasincarcerated,M oss had no

 disciplinary infractionsata1l.1d.M oss doesnothave tiesto large-scale crim inalorganizations,

 gangs,orcartels.Hence,M oss qualitiesunderthe limited circum stancesthat authodze such a

 m otion,and becauseoftherelativelylimited risk ofrecidivism andtherelativelylimited potential

 dangertothe com munity ofhisrelease.

        G.     CO VID-19 Pandem ic

        M oreM oss'm edicalrecordsshow thathe sufrersfrom high cholesterol.SeeExhibit3.

        Fact:s ypcr/jpjA -jtz.Hyperlipidemiaisdangerousbecausetheextracholesterolcirculating
                -




 in thebloodstream form sthe basisforplaque lining the arteries.Plaque slowsthe flow ofblood

 through the arteries,w hich is especially dangerous w hen it occurs in the heart.Coronary artery

 disease can resultin angina ora heartattack.D uring a heartattack,a section ofthe heartm uscle

 receivesno oxygenbecauseblood circulationin the heartarteriesisblocked byplaque.Plaquecan

                                                12
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 13 of 80



 alsobreak offfrom an arterywalland circulate in thebody, causing a strokeorperipheralarterial

 disease.

           Currently,thewholeworld isexperiencing a globalthreatto hum an livesbecause ofthe

 pandemicCoronavirusdisease(COVID-19).COV1D-19isaninfectiousdiseasecausedbyanewly
 discovered coronavirus.M ostpeopleinfected with the COVlD-19 virtzs willexperience mild to

 moderaterespiratoryillnessandrecoverwithoutrequiringspecialtreatment.Olderpeople,andthose

 withunderlyingm edicalproblem slikecardiovasculardisease,diabetes,chronicrespiratorydisease,

 and cancerarem orelikelyto develop seriousillness.


      IH .UNDER TH E FIRST STEP A CT OF 2018.THIS CO URT HAS BROAD
       AUTH ORITY TO DETERM INE W HETH ER EXTR AORDINARY AND
   COM PELLING CIR CUM STANCES EM ST TO M ODW Y M OSS'SENTENCE AND
             RELEA SE H IM EA R LY W ITH H O < TI< SERV ED .

           TheFirstStepAct(tFSA'')expresslypennitsM osstomovethisCourttoreducehisterm
 ofimprisonmentandseekcompassionaterelease.See18U.S.C.j3583(c)(1)(A)(i).Undernormal
 circumstances,adefendantcanseekrecoursethroughthecourtsaftereither(l)theBOP declinesto
 tilesuchamotiononhisbehalf,
                           'or(2)therehasbeenoflapseof30daysfrom thewarden'sreceipt
 ofthedefendant'srequest,whicheverisearlier.1d.AlthoughM osshasnottiledarequesttotheBOP

 yet,M ossfilesthism otion now in lightoftheurgentnatureofthismatter.Seediscussion,infraPart

 111.A .

           After exhausting the administrative process, tta court m ay then treduce the term of

 im prisonm ent'afterfinding thattextraordinary and com pelling reasonsw arrantsuch a reduction'

 and tsuch a reduction is consistentwith applicable policy statem ents issued by the Sentencing

 Commission.'''Unitedstatesv.Ebbers,2020W L 91399,at*4,O2-CR-1l44(VEC)(S.D.N.Y.Jan.

                                                13
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 14 of 80



 8,2020),ECFNo.384.dtlnmakingitsdecision,acourtmustalsoconsidertttheEsenttncing)factors
 setforth in section 35534a)to the extentthatthey are applicable.''''Id.(quoting l8 U.S.C.j
 3582(c)(1)(A)).
        W hilecourtshavenoted thatthe Sentencing Com mission'sapplicablepolicy statementon

 what constitutes ûlextraordinary and com pelling reasons'' to warrant a sentence reduction is

 anachronisticbecauseithasnotbeen updated since passage ofthe FSA , they stillcontinue to be

 guidedbytheSentencingcommission'sdescriptionsofttextraordinaryandcom pellingreason.''See,

 e.g.,Ebbers, 2020 W L 91399, at *4 (S.D.N.Y. Jan. 8, 2020).However, the Sentencing
 Commission's statem ents do not constrain the court's independent assessment of whether

 çtextraordinaly andcompelling''reasonswarrantasentencereduction in lightofthe

 FirstStepAct'samendments.Unitedstatesv.Beck,2019W L2716505,at*5-6(M .D.N.C.June28,
 2019),
      .seealsoEbbers,2020 W L 91399,at*4.lndeed,tûthedistrictcourtsthemselveshavethe
 power to determ ine w hat constitute extraordinary and com pelling reasons for com passionate

 release.''UnitedStatesv.Young,2020 W L 1047815,at*6(M .
                                                       D .Tenn.M ar.4,2020)(collecting
 cases).
               The Unprecedented Nature of thisEm ergency Com pels the Courtto
               Find theExhaustion Requirem entW aived.

        TheCourtneed notandshould notwaitforM ossto exhaustadministrativerem ediesunder

 j 3582(c)(1)(A),as thiswillalmostassuredly exacerbate an already impending public health
 catastropheinourjailsandprisons,whileposingaparticularandrealdangertoM oss.Seegenerally
 Washington v.Barr,925F.3d 109,120-21(2dCir.2019)(&&(U)nduedelay,ifitin factresultsin
 catastrophichealthconsequences,couldmakeexhaustionfutile.'').


                                              14
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 15 of 80



        Federalcourtshavefoundthatthey can hearapplicationspriortothttxpiration of30 days

 (ortheexhaustionofadministrativeremedies)ifthereisanemergency.SeeUnitedstatesv.Agustin
 FranciscoHuneeus,No.19 Cr.10117 (1T),ECF No.642 (17.M ass.M ar.l7,2020)(granting
 defendant'semergencymotionbasedonCOVm -19),
                                           'seealso UnitedStatesv.JamesArberry,No.

 15 Cr.594 (D O),ECF No.84 (S.D.N.Y.Nov.12,2019)(hearing and granting emergency
 compassionatereleaseapplicationofprisonerwithcancer).Thisaccordswithgeneraladministrative
 law principlesand theexception to adm inistrative exhaustion requirementsin num erousstattztory

 schemes.See,e.g.,Hendricksv.Zenon,993F.2d664,672(9thCir.1993)(waivingrequirementto
 exhaustadm inistrativerem edieswhereç'exceptionalcircumstancesofpeculiarurgency are shown

 toexisf')(citingGranberryv.Greer,481U.S.129(1987:,
                                                  .Washingtonv.Slrr,925F.3d 109,119
 (2d Cir.2019)(ûndingthatadministrativeexhaustionrequirementscanbewaivedifdelaywould
 causeirreparableinjuryl;M anvellv.New YorkUniv.,407F.App'x524,527(2dCir.2010)(same).
        çllAlpplicationoftheexhaustiondoctrineistintenselypractical'''andshouldçtbeguidedby
 thepoliciesunderlyingtheexhaustion requirement.''Bowen v.City /./*
                                                                  1- York,476U.S.467,4S4

 (1986) (quoting M athews v.Eldridge,424 U.S.319,332 n.11 (1976)).Those policieswere
 articulatedbytheSupremeCourtin Weinbergerv.Salh,422U.S.749(1975):
        Exhaustion isgenerally required asa matterofpreventing prem ature interference
        with agencyprocesses,sothattheagencym ayfunction em ciently andsothatitm ay
        havean opportunitytocorrectitsown errors,to aflbrd thepartiesandthecourtsthe
        benefitofitsexperienceandexpertise,andtocom pilearecordwhichisadequatefor
        judicialreview.
 422 U .S.at765.

        Conducting an ttintensely practical''analysisofthesepoliciesin the contextofthe Social

 Security A ct's exhaustion requirem ent,the Suprem e Courtheld in Bow en thatcourtstçshould be


                                               15
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 16 of 80



 especially sensitive''to irreparable and severe m edicalharm resulting forblind adherence to a

 statutoryexhaustionrequirem ent,particularlyttwheretheGovem m entseekstorequireclaimantsto

 exhaustadministrativeremediesm erely to enablethem to receivetheprocedurethey shouldhave

 beenaffordedinthetsrstplace.''476U.S.at484(discussing42U.S.C.j405(g)),
                                                                      'seealsoRafeedie
 v.LN S.,880 F.2d 506 (D.C.Cir.1989) (Ginsburg,J.,concurring)(ttAs 1see it,a statutory
 exhaustionrequirem ent,unlessCongressexplicitlydeclaresotherwist,doesnotimposean absolute,

 unwaivablelimitation onjudicialreview,
                                      'instead,itsetsa condition thatmay beexcusedwhen
 insistence on exhaustion w ould threaten p'ave harm to the party seeking review and w ould not

 sensiblyservethepurposesCongressenvisionedinestablishingthatcondition.'').
        W hencoupledwiththeimpendingcrisis,theuniqueexhaustionprovisioninj3582(c)(1)(A)
 placesthiscasesquarelywithinBowen'sholding.Underj3582(c)(1)(A),exhaustionwillçtmerely
 ()enable(Defendants)toreceivetheproceduretheyshouldhavebeenafrordedinthefrstplaceb'
                                                                                   - it
 willsim ply advance by whatcould be a crucialthirty daysthisCourt'sconsideration of M oss'

 motion forcompassionaterelease.Bowen,476U.S.at484.Towit,j3582(c)(1)(A)providesthat
 motionsforcom passionatereleasearetobebroughteitherbythettDirectoroftheBureau ofPrisons,

 orupon m otion ofthedefendantafterthedefendanthasfully exhausted alladm inistrativerightsto

 appealafailureoftheBureauofPrisonstobring am otion onthedefendant'sbehalf....''18U .S.C.

 j3582(c)(1)(A)(emphasisadded).Inotherwords,j3582(c)(1)(A)'sexhaustionrequirementisnot
 likeotherstatutoryexhaustionrequirements,whichexpresslydeprivefederalcourtsofjurisdiction
 toheardisputesin theabsenceofexhaustion.Cf 800th v.Churner,532U.S.73l,736 (2001)
 (failuretoexhaustundertheprisonLitigationRefonnAct,42U.S.C.j1997(e),meansactioncannot
 bemaintaintdinfederalcourtbecausethatprovisionexplicitlyprovidesthatttlnlo adionshallbe
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 17 of 80



 broughtwithrespecttopison conditionsundtrstction 1983ofthistitle, orany otherFtdtrallaw,

 by aprisonercontined in anyjail,prison,orothtrcorrectionalfacilityuntilsuch administrativt
 remediesasareavailableareexhausted.''(emphasisaddedl),
       Rather,j 3582(c)(1)(A) merely controls who (tht BOP orthe Defendant)moves for
 compassionatereleasebeforethtCourt,andwhen(now,orlongafterCOVm -19hasalreadyswtpt
 throughUSP).
        Congress'desireto avoidblind adherencetothisûdexhaustion''requirem entisevidencedby

 theexceptionbakedintoj35%2(cX lXA),whichprovidesthatDefendantscanbypassexhaustion
 altogetherifthewardenfailstoactonanadministrativeapplicationforcompassionatereleasewithin

 30days.j3582(c)(1)(A)(t(T1hecourt,upon motion oftheDirectoroftheBureauofPrisons,or
 upon m otion ofthe defendantaherthe defendanthasfully exhausted a11adm inistrative rightsto

 appealafailureoftheBureau ofPrisonstobring amoéon on thedefendant'sbehalforthelapseof

 30 daysfrom thereceiptofsuch a requestby thewarden ofthedefendant'sfacility,whicheveris

 earlier....''(emphasisaddedl).W iththisprovision,Congressimplicitlyrecognizedthatthepolicies
 underlying compassionatereleasearenotfurthered- and,indeed,activelyfrustrated- by excessive

 deferencetobureaucraticprocess.Congress'concernsaboutdelay areeven morepronouncedinthe

 currentpublichealth crisis.

        Thepoliciesunderlying suchrequirementswouldnotbefurtheredby strictadherenceinthis

 instance.Giving the BOP time to decide adm inistraéve applications for compassionate release

 predicatedonCOVlD-19concernswouldnotttafrordthepartiesandthecourtsthebenefitofgthe
 BOP'sJexperienceandexpertise.''itz//t422U.S.at765.TheBOPalreadyhasprovideditstçexpert''
 input on such requests:its çtCOVm -19 Action Plan'' lacks any consideration whatsoever of


                                             17
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 18 of 80



 com passionate release.See Federal Bureau of Prisons COVm -l9 Action Plan, available at

 https://ww .bop.zov/resources/news/zozoo3l3 covid-l9 isp.AndtheU SP LegalDepartmenthas
                                                        .




 noinstitution-specificrequirem entsforrequesting compassionatereleaseandnospecificprocedurt

 inplaceforcompassionatertleaseduringthispandemic Thus,itwouldbefutileto forcedefendants
                                                    .




 to exhausttheiradministrativtrtmedies -atthe costoftheirhealth and,potentially, theirlives.



        Asdiscussed below ,itisonly am atteroftim ebeforeCO'
                                                           Vm -19 spreadslikewildfreinthe

 prisons.And,astht(prison's)managementplanitselfacknowledges,symptomsofCOVlD-19can
 begintoappear2-14daysaherexposure,soscreeningpeoplebasedonobservablesymptomsisjust
 a gam e ofcatch up.

        AsofNovem ber 17,2020,we have 55,333,374 casesofCOVm -19 and 1,332,390 deaths

 worldw ide.TheUnited Statesalonehas11,388,269 contirmedcasesofCOVlD-19and247,941.As

 thereisno vaccineyetto fightthe novelvirus,thegovem m entand medicalexperts,advisethatto

 protectyourselfandhelp preventspreading the virusto others,do thefollowing:

               W ash your hands regularly for 20 seconds, with soap and water or
               alcohol-based hand rtzb,
                                      '
               Coveryournose and m outh with a disposabletissue orflexed elbow when
               you cough or sneeze,'
               Avoidclosecontact(1meteror3feet)withpeoplewhoareunwell;and
               Stay hom eand self-isolatefrom othersinthehousehold ifyou feelunwell.

        W iththespeedandunpredictabilityofthispandemicworldwide- now U.S.istheepicenter

 ofthe pandemic- w aiting even 30 dayswillbe too late.Accordingly,thisCourtshould exercise

 jurisdiction overM oss'emergency motionforcompassionatereleaseanddispensewiththeBOP
 requirementsunder18U.S.C.j3582(c)(1)(A)(i).
        Indeed,inUnitedstatesv.Wilsonperez,17Cr.513(AT)(S.D.N.Y.Apr.1,2020),ECFNo.
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 19 of 80



 98,theHonorableAnalisaTorresdeemedtheexhaustionrequirem entwaived,andheldthata1lthree

 exceptions(futility,incapability,andprejudice)applytotheinstantcircumstances.SeealsoUnited
 Statesv.LatriceColvin,No.19 Cr.179 (JBA)(17.Conn.Apr.2,2020),ECF No.38 (Fanting
 compassionatereleaseandwaivingexhaustionrequirementl;Unitedstatesv.Zukerman,16Cr.l94
 (AT),2020W L1659880(S.D.N.Y.Apr.3,2020),at*2(samel;UnitedStatesv.Powell,94Cr.316
 O .D.C.M ar.28,2020),ECF No.98(same).
        B.     ççExtraordinary and Com pelling Reasons''W arrant a Reduction in
               M oss'Sentence.

                      COV1D -19 ls aPublic Health DisasterThatThreatensVulnerable
                         -    -


                      Incarcerated PersoaslikeM oss.
                                   -




        The COV1D-19 pandem iccontinuesto roiltheUnited States.AsNovember17,2020,the

 BOP has 125,308 federalinm atesin Bop-m anaged institutionsand 13,877 in com munity-based

 facilities.TheBOP stafrcomplem entisapproximately36,000.Thereare3,048federalinm atesand

  1,113 BOP stafrwho have confirmed positive testresultsforC0V1D -19 nationwide.Therehave

 been 141federalinm ate deathsand 2 BOP staffm emberdeathsattributed to COV1D-19 disease.

 Federalfacilitiesare notim mune.Thenumbersarelikely higher,astestingislim ited.See,e.g.,In

 theMatteroftheExtradition ofM anrique,2020W L 1307109,at*1(N.D.Cal.M ar.l9,2020)
 (expressingconcem abouttheinfectionratewithinBOPfacilitiesgiventhatttpeoplearenotbeing
 tested'')
        Conditions of confnem ent create an ideal environm ent for the transm ission ofhighly

 conta/ous diseases like COV1D-19. Because inmates live in close quarters, there is an
 extraordinarilyhighriskofacceleratedtransmissionofCOV1D-l9withinjailsandprisons.Inmates
 share sm allcells,eattogetherand use the sam e bathroom sand sinks.....They arenotgiven tissues

 orsufficienthygienesupplies''l,
                               'Joseph A.Bick (2007).Infection ControlinJailsand Prisons.
                                               19
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 20 of 80



 C lin ica l      In fectio u s         D ise a se s      4 5(8 ):10 4 7 -10 5 5 , at
 hytps://açademiv.oup.com /=id/aûicJe/45/S/l947/344S42 (noting thatinjailst
                         -                                                tîtlheprobability of
 transmission of potentially pathogenic organism s is increased by crowding, delays in medical

 evaluation and treatm ent,rationed access to soap, water,and clean laundry,(andlinsufficient

 infection-controlexpertise'').BOPtmployeesarecomplainingthattheylackmasksandgloves,hand
 sanitizer,and even soap.

       dt-fhe(BOP)managementplanitselfacknowledgesgthat)symptomsofCOVm -l9canbegin
 toappear2-14daysafterexposurt,soscreeningpeoplebasedonobservablesymptomsisjustagame
 ofcatch up....W e don'tknow who'sirlfected.''M anrique,2020 W L 1307109,at*l.10

        Indeed,astheSecond Circuitrecently observed,presentinform ation aboutthe COVm -19

 epidemicandtheBops'pfiorfailingsin2019to adequatelyprotectdetaineesandallow them access

 to counselandtheirfamiliesfollowing atsreand poweroutagessuggestthatthevirus'im pactwill

 likelybettgraveandenduring.''f'
                               cz Defj'.ofNew York Inc.v.Feé Bureauofprisons,No.19-1778,
 2020W L 1320886,at*12(2dCir.M ar.20,2020).
                      M rs.M oss'Vulnerability to C0V1D-l9 Due to H erHigh M edical
                      Risk lsan Extraordinary and Compelling Reason ThatW arrantsa
                      SentencqReduction.

        M ossis susceptibleto contractCOVm -19 in plison.However,hismotherispm icularly

 vulnerableto COV1D-19 becauseofherage and underlying m edicalcondition.And during these,

 trying times,sheneedsherson to beherlive-in care/ver.Because ofM rs.M oss'age and her
 illnesses- shefallsunderCD C identised individualsto be atincreased risk ofexperiencing a m ore

 severeillnessifthey contractthenovelCOV1D-l9.Atthetim eofsentencing,theCourtcould not

 have anticipated thatM oss'm other's age and medicalillnesseswillplace herin thetçhigh risk''


                                               20
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 21 of 80



 category northeexistenceoftheCOVm -19.AstheCOVlD-l9pandemiccontinues,itpotentially

 postsaparticularissueforolderpeopleand peoplewith pre-existingm edicalconditionsappearto

 be more vulnerable to becom ing severely illwith the COV1D-19 virus.Aswe age,ourimm une

 system weakens.Thism akesusmorevulnerabletoinfectionsofalltypes.And anysortofchallenge

 to thebody can do more dam age.W hen theimmunesystem gearsup in olderpeople,thereisalso

 a higherlikelihood ofaphenomenon called a cytokine storm .Thisiswhere the immune system

 overreacts and producestoo many ofthe chem icalsto tlghtan infection.So you geta severe

 intlamm atory reaction which hasthepotentialto causesigniscantdam agein thebody,including

 organ failure.Hence,itisappropriateforM ossto bereleased and careforhismother(into an
 environmentwherehecancontrolanddirecthismother'smedicalcare).ltisimportantfora1lofus
 to rem emberthatconvicted crim inalsaresentto prison aspunishment- notforpunishm ent,and

 thereisnotacompelling socialadvantageto keeping him in prison.

 Note: AccordingtotheCentersforDiseaseControlandPrevention(ttCDC''),COVm -l9isanew
       diseaseand thereislimited information regarding risk factorsforseveredisease.Based on
       currentlyavailableinformationandclinicalexpertise,olderadultsandpeopleofanyagewho
       haveseriousunderlying medicalconditionsm ightbeathigherlisk forsevere illnessfrom
       CO V 1D-19.

        a,.   Based onwhatweknow now,those athigh-risk forsevereillnessfrom COVID-19
              are:
                     People60 yearsand older
                     Peoplew ho live in a nursing hom e orlong-term care facility

        b.    People of al1 ages with underlying m edical conditions,particularly if not well
              controlled,including:

                     People w ith chronic lung disease orm oderate to severe asthm a
                     People w ho have seriousheartconditions
                     People w ho are im m unocom prom ised
                     M any conditions can cause a person to be im m unocom prom ised,including
                     cancertreatm ent,sm oking,bone marrow ororgan transplantation,immune


                                             21
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 22 of 80



                      deficiencies, poorly controlled HIV or AD S, and prolonged use of
                      corticosteroidsand otherimmuneweakening m edications
                      Peoplewith severeobesity(bodymassindex (BM I)of40orhigher)
                      Peoplewith diabetes
                      Peoplewith chronickidney dise% eundergoing dialysis
                      Peoplewith liverdisease

 arethehallm ark ofthosewhoarem ostendangeredbytheinstantpandem ic Thesearetdextraordinary
                                                                     .




 andcompellingreasons''forhisrelease.SeeNotel(A),j1B1.13(expresslyrecognizingthattdother
 reasons''may existfor granting compassionate release),see Note 1(.
                                                                  E8,j lB1.13 Note 1(D)
 (recognizingthatextraordinaryandcompellingreasonsexiststtothtrthan,orincombinationwith,
 thtreasonsdescribedin subdivisions(A)through(C).'7).Here,M rs.M oss'high susceptibilityto
 COVm -19fallswithinthepurview ofthiscatchall.M oreover,courtshavenotedthatwhilej1B1.13
 providestthelpfulguidance''fordetenniningwhatconstitutesan extraordinaryandcompellingreason

 to warranta sentence reduction,the inquiry doesnotend there.Rather,districtcourts have the

 freedom toshapethecontoursofwhatconstitutesanextraordinaryandcompellingreasontowarrant

 compassionaterelease.

        Here,althoughthosefactorsfully supportthesubstantialsentenceoriginallyimposed,inthe

 currentcontextofM rs.M oss'old age and chronicmedicalcondition,shebelievescompassionate

 releaseisappropriate atthistime so M osscan livewith herasherprim ary caregiverand attend to

 al1ofherm edicalneeds.

        Again,M osswasneverconvicted ofa seriousviolentcrime orsex ofrense,nordid heever

 try to escape.Hence,hisrecidivism is especially low .Based on his mother's old age,medical

 condition,theworld'stakeontheglobalpandemicrightnow,andgood tim ecreditshehasserved,

 M oss have m eta1lthe requirem entsforcom passionate release.



                                              22
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 23 of 80



       Ifgrantedcom passionaterelease,M osswillresidewithhism other,AndriaD .M oss,residing

 at 1290 NE l19th Street #1A , M iami,Florida 33161- where he willact as his mother's sole

 caregiver.Also,M oss and and hism otherwillbe able to isolate them selves and take the same

 precautionary measuresthatallAm ericansaretaking:frequenthandwashing,sanitizing hisliving

 space,and seeking m edicalcare ifnecessary.None ofthese precautionsare available in prison.

 Furtherinfonnation aboutthese releaseplansupon request.

                                     IV.CONCLUSION

       Fortheaboveand foregoing reasons,M osspraysthisCourtw ould considerhisM otion for

 CompassionateReleasepursuantto 18U.S.C.j3582(c)(1)(A)andFirstStepActof2018,based
 upon theçûextraordinary and compelling reasons''and release him to hom e confinem entorhold a

 hearing assoon aspossible.

                                                   Respectfully submitted,



                                                       .A




 oated:xovemberlf, 2020.
                                                   AUNDRICE M OSS
                                                   REG.NO.03323-104
                                                   U SP Y A ZO O CITY
                                                   U .S.PEM TEN I'IA RY
                                                   P.O .BO X 5000
                                                   YAZOO CITY,M S 39194
                                                   Appearing Pro Se




                                              23
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 24 of 80



                             CERTH/CATE OF SERW CE
       Ihereby certify thaton N ovember   ,2020,a true and correctcopy ofthe above and
 foregoingM otionforCompassionateReleasepursuantto 18U.S.C.j3582(c)(1)(A)andFirstStep
 Actof2018 wassentviaU.S.M ail,postageprepaid,toBruceBrown,AssistantU.S.Attorney at
 U .S.Attorney'sOm ce,500E Broward Boulevard,7* Floor, FortLauderdale,FL 33301-3002.




                                               AUNDRICE M OSS




                                          24
    ,
,
    Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 25 of 80




                                     EXHIBIT1:                                           l
                        RAndria D .M oss'M edicalD ocum ents''
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 26 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 27 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 28 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 29 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 30 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 31 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 32 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 33 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 34 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 35 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 36 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 37 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 38 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 39 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 40 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 41 of 80




                                  EX H IBIT 2:
             lndividualized R eentry Plan -Program R eview
             G ED TestH istory
             G ED Certifcation
             CertincatesofCom pletion:Forklifto peratorTraining;Drug
             Treatm ent Program ; ISSA Anatom y; M odern Plum bing
             ACE ; Resum e C ourse; lnterviewing Skills Course; Icon
             Typing C lass; Financial M anagem ent Course; B asic and
             A dvanced Floor M aintenance Technician T raining;
             Com m ercial Driver's Licens- Air Brakes and G eneral
             K now ledgeCourses;SportsParticipation and Coaching;and
             E tc.
    Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 42 of 80


              SndividualiTX- CRe en A Plan-P- ram Ree w (Inmaw Copyj                                           emlm       :71632295
                              - GC .
                                   x lltiT* j F--1---I O œ of W I/WIO                                   T@Wm DZt# ; 02*2U*20âQ
                YiH W fYx ix O Q W H @ XO XWG           QYY2â*YW
           FuLiliy Btl9 Bu1NlR 1* 9K l                               Proj.R*I-n<>: * -19-D26
            Name: M(1SS,AONDRICE                                     P@ .Rel.M(hd: BW REL
       RY L*œ No. Q3:23-104                                             IINA * * -: lzlM1X 89 ?05.312013
             p i 38
       Date crBI*1: 11* 1V 1
neulnea
lNxt>inm Ap*-                                  R*- rkt
K%n SFTAWM
Pe dlng ce ë es
4= 43(= $:* 1ah-w Uq'
                    -         Ct1 Kn-    y Q:%% '
                                                Arm Lkv - G< >        pan r- -. N u D+ ..OarvtK< = .>                      .x #
U xlm **D XUI;
Gure woA *..i             -
;Fmd        Mslg- nt xo en                                                   smn
nl
 x          DUR Aœ l>    l115tHAM A ONDCC Y                                  12 1e2:19
c4-        EduA .jjow jeox xs
                            xua
Fad         Ake nment nov dpux                                               sœa                                                   j
                                                                                                                                  ..
DuF         f/ IAN      e> H PROriCl2&T                                      *( 3.
                                                                                 1a $4
etm         r-rn CAM ED (;en PARMFn IN BOP                                   G6-K 2A1;
Edurmh'on Col-
L
Gllbratlu =
l                        xm- pti
                               on                                            slia                           sw                         )
ns (11      C             IN11
                             tfa 1(yPIIm lr.x Fm * 55                        14,31D 19                      t? 1s.
                                                                                                                 Ak11!1
%TlGP       C             1> l)R1AlI(1NAl.205 CAIR                           :+.74-2919                     2+74.7* Q
On 'Gp      1:           KfODCRN K UA J    NIJIQ-
                                                AEK                          trslrarrzsA                    N û:z:19
çtT*'GP     ?            < FlODR m lNT r@.!1:4                               lGlwzclu                       n7=M M g
OW GP       (;           IRAA M ATQNY                                        11.27.Z1:8                     1t252D1E
X X         C            SU WM I'E FCOO SAFVTYORO/IRAM                       û?.j:
                                                                                 <= $:                  072/22t:
01% (e      C            rA   Lr11 IRAINIK Cl*S':                            rt*7,0.4$:                 Q/œ 23,:
M> M        C               ' .F'RV UKC :9. R Y NG 2 IR                      M 1-D 1#                    1*     17
M< M        C            m I&T*  & :lE'/M tiN:11l%Af+                        = 1-m 1T                   dti:N1t*l/
MNA M       t;           r1M -%M 1< W K. 2DR 7S4m5                           X & X1lr                   4126.2.C47
f4t% M      (:           flNAK X !*LM;L 2                                    tu 1;.x lA                 N -21-& 17
hmApz       c            I1<    % Y cb 4                                     rA.55.D 1;                 > !.*:01:
MNA M       C            RF@ #R IG NC:?AVMV R                                (4* 2::/                   tM<m 7G.57
k'm lz       (J          C1O D071Gt* ):-F                                    75.2:2215                  64-71215:
NNA ,#       C           R?P> #fœ 1œ Y'G OFI< INSICIG                        Q5.44.7544                 132t2a1/
uNA k        C           Re+ @I> IJNPATISTANDINU M ULR                       :3.21*211t                 & 212:17
M?4R M       (;          RPM R RETLTtNI   NG lKn!i-                          tl;u> 1l?                  X lt2:17
Mtu %!       C.          K% 1* .9AB'e ks:                                    13*52117                   :y4n.75$'
$lNAM        C           R.
                          * V ;!1KV G JTRIGB)&O OK<                          02-14m 17                  frltm-m l7
MNA :1       G                      CW .
                                       W œ ul* Y                             Q û/= t7                       r.
                                                                                                             W 14.3)1z
N6NAM        C           G F1* l* 01     Rt4;1X,
                                               N SIX Y                       Q141.D 17                      :72:.A' 11:
MNAM         t;          HFZPF>-ATI
                                  K'
                                   K NGTi4INKINGSTSJ:)Y                      > .% D lz                      24-:4.7C17
1.m &M       C           -       .        PCRSDN STIG                        94 $*0 1/                      :1.242> 7
'ZIIAM       C           ëpylcwsekp pkprlov'>                                $4464:17.                      (!!-1!
                                                                                                                 &Jî
                                                                                                                   ;:z
tM h/ë       C           COM.DRVCRlCC QR9M             S                     1N1?-& 1b                      77-317475
k>1A /       C           COM.D#1'
                                & L1C.GFN                                    0721?Q I
                                                                                    )t:                     073:.2:!5
l:< lz       C           Rpp* FIG NEIAI v(1'z1                               /14m 5                         TKAJu'
                                                                                                                 z-
                                                                                                                  4lt.
rfm          Vê          vlR* aa ceD 17:m .::G3pt M C                        fJ-1mx t.$                     ûtz3= SG
M% M         C           NB:i*lAl1I+56 FRSVENTION                            n.
                                                                              m l*X 15                      ko-lmzslls
C0'          C           IG JRNAW NINtAM rn lE,lT CY A*S                     01* m 15                       ôlo '
                                                                                                                kxllh
COP          C           9Fœ K
                             *w A.rm .o                                      41.G+* $4                      52tfzD !*
C0P          C           RM PSEFXRENTION                                     12* / 14                       12* m 1z
tit-         C           MAMKGING V#tl
                                     lî                                      t;-)>.791A                     C627 2m *

          Daœ *@d 92-2:-N 21            lr ''ual'
                                                - RcenA Plan-rrt/ralpRuxvicw (lnmale Copj')                               Page 1 d 3
                                                  IX       $ >           'z ' $ ''irê9          #
                                                                                                1'25   %.
                                                                                                       j i( %*%*'
                                                1$t,A
                                                    '
                                                    -
                                                    i
                                                    .
                                                    fkpsk'
                                                         j
                                                         ky(...
                                                              u.clfQ',
                                                                     J'..t,.aâu .'
                                                                                 .
                                                                                 u                           -.5''
                                                                                                                 w
                                                                   -= .,--    a ..--C
                                                                                    .'
                                                                                     -*
                                                                                      tY t,e.
 Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 43 of 80

 e
          '        Individualiye ReentryPlan-Program Revi- (InmateCopy)                                    SmY c l01:32295
     #                          - t.ozœuatz- zp-ev.zwx.a..:..g...
                   #lâ> à. Cow lawwp-e *fe'. *D*n*m.C* ;àzk4-RR4
                                                                                                       te= oat.,pR-z:-ac2:
bix -          a-         -      tm- h.)
*- x ogt.                       proK'
                                    -- M s                                                                                  I
.*'< @ClnW          RCP.>qtti><NM * LM T*, Rt< -
C4zrrmltC- Ae --'''-'
   e = enl       D- nnpfon                                                     Stlrl
ti/- l                          1ILK IIIY GM SIO FG RO IA O.ARr                * 1.
                                                                                  = 116
C.AR#'falh                      H y4-* &TAl #'F.A.R                            * 1:2:14
         Y'
oa'- i **-..
           -œ $my
               ' s- '>e *q'amln
                           '' o
Assix - nt
'                 x - tkon                                                     &b-
* PAPER                         N(1M- G IA V CORD                              * .14 D 12
ro LNJIY                        NO ,JIDICA RFy - qHœ œ l20                     t:$.312:13
Y1H*f!1                         CLEM ED #(m #000 C.ERV'
                                                      /C                       7d-31& 15
Ce    Dœ 9 eelx - - e
 'U'nmeot     tlev npllofl                                                     Svrt
C;M Nu INl                ORtM ARl
                                 xi PO GKV !M >C N IYHbST                      4: D1..
                                                                                     D $'
NRt:(1>                   NRES DRUG TVCtCIIMR ETt                              G<-1GK 1z
FRp Dck ill
hlwtR-              /a-       ta n
FRP M slgnmenk      O MPLT R NANC RCSPX OMPLSTED         ltad:12-28-2015
lnnmln Ik'
         J'sr
            e7n: AGREED       $352:           rkeqtx,ncy:QUARTERLY
P*> ** palt6fklolëru.   :Q.Q:          Olkgutim % lar- '.$:.*
 o             1-               Am mt               éakllmt           p*#e5ë                s= ax           -       .       1
1              A.
                Q% 1            51œ .1Q            $:.+           Im o b%H                  CG .îrVLC= Z
                                     * %D AIW Y#l2W X âM i
                                                         @AW X F:fl'm IlrJ **
          e    '
lqerFud X x slœ -H x6 mn
mwpezr.orznmk                 j..Noum' %-<'A                         P-rl-gwrv vm 7 MfA                            l

Pro           l sinc le > -
:w ,u - .Dœ lr Qat-
Nextp- o m - e Goâll
1A* .1I
      Y a*.
          - A - GX :œ t--.LI-lsvruaê'r.
                                      e06q1Gnourw- w %ttn**w- - es* mgrasv- 110.* -rkIGtw:.-'''*%p>
trvw ile #2.lw m l
                 n l hACC d- efM - iv rd..I1-..
                                              ,1.
                                                                                                                            I


tong T*% Qoatx
Rr= e jo 1axmnn- 1:.- #k314 aem l KrrrtMop'        *n11*ï:qx.twuhrvklauc-.
                                                                         -.
R= v M m II&'r- l,j../o !@>:Idt/'lhtv le'-evaedS.S.r.RM mAle ;,1* > itTram by01/311
                                                                                  = 26.

RRçlHc R - meqt
t
1-                                                                                               -
Com ae lk
                                                                                                                            1
 NàlTallu= :m xlarlcat
                     #tqrlPX W = Y                e œv te dlr v r>
 Marm n Q* perm aalhK.Poea'rz1
                             * 41m flr
                                     =K n> lyR l< * #W




a n> na csof02.21D D                           e ivldlzalize Ittenl Ran-Pmgram Revt- (IrIll-* Ctlm l              P& 2of3
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 44 of 80


*a
 y
 +* .
          lndividualiœDw
                      - u.Reenvole4Pl
                           uf J'
                                    an-Pre œm Review (InmateCopy) T.ugKr
                                   - / e#d*rc #m = o: pet.ow
                                                                        M z01:32295
                                                                      patû, :2 -2Q*:ç2;
          ?1= tl fuw' i- 4t 9 r 'f. A.
                                     = n t:* 11'1375*1::
             Nam/:    MGSS.AONDK CE                        DNA Sotus. ,2J1:1X% 9lû13+2913
        Rcgo rNo.:    :3323-194
              >Jc'.   38
        DutecfBi% :   11*1 1981




                       lne to lrm    .A>    l> .Roysto'/z.:rrtm olM l


                       Dk*




  UnK MaaN eflCehairm v n                            rA* e naA r


  Date                                              Dale

                                 lM ivldtwalizcd R*@no IN+,-Prugrnm R* - (Inmat* Cuo )      P@* 3G 3
    .#k>u 1,.4w.n.. tx kljçb                                                            Paze
                                                                                          w
                                                                                             luf*''
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 45 of 80
1




    G E D* Test H istol
                                                                             & ,#p
    AUNDRI
         CEMOSSF t5 b54of                                              GeD ID:2û1M 21-7344-0533

      CongraklafonslYou pa- d the GEX Test!

                                                                                   *<
     TR t Method Subject                  T* tDaœ   A'* lCenter     Status   Fo=   Rank Score

     GED        Paper          M am       û4/11Q017 9000122188 - Pass        lJ    18      410
     2002                                           Mahanna FCI

     G ED       PaN r          M ath      10* 9 016 9* 012210 - Bel-         IE    14      390
     2K 2                                           Mananna FCI Pau ing

     GE9        Paœ r          Ma*        07/ &7016 * * 1221% - O low        IC    15      400
     2002                                           Mafianna FCI Passing

     G EO       Paper          Math       07/ï4/2016 9* 0122188 - Bel-       12    16      4Q0
     2072                                            Mnrianna FCI Passing

     QIED       Paper          Language 06:142016 9000122188 - Pass          IE    86      659u
                                                                                              n*
     2002                      AdS VodEng         Ma:anna FCI

     G ED       Pa- r          Social     06/14/016 90001221:8 . Pass        IIE   58      520
     20Q2                      Studies              Madanna FCI

     G ED       Pa-            D enœ      * 142 016 9000122188 - Pass        lë5   K       =
     2K 2                                           Mahanna FCl

     G ED       Po er          O nguage   * /1+ 2016 9K 0122168 - Pa%        l(2   27      M0
     2& 2                      A>                    M adpnno K I
                               Reading

      G rD      Paper          M ath      * 14/2016 9= 12210 - % tw          IE    14      390
      2007                                          Mahanna FcI Passillg


        lndiœ tes% 15*a1O uld œ ntributetoyourGEX tesle ential.

    n is unomdalscofo repod isproWded to sœ entsforimme iate feedback on lestresulk .This rcx rt
    is netoe alforem ploym ent N st-s- ndap edum :on,age- re& d.etc.lfthe s/ denthas
    passe ,an oëcialO ne ptand a diploma will* provided.
                                                          :357
    lle s.
         ',
          //ged-coc /m - l                                                                4/l92017
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 46 of 80
'
                                     Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 47 of 80
                                                                                                              d
                                                                                                              '

                                                                                                                                 *
                                                                                                                                 *

    .                                               Kj.x
                                                       @.o...y,
                                                          =   wvr.#
                                                                  -4                                               9:
                                                                                                                    Rj*
                                                                                                                    #
                                                                                                                      > œ @
                                                                                                                          tn *
                                                                                                                             - -r r
                                                                                                                             - .. r
                                                                                                                                                                                                                    8
                                                                                                                                                                                                                    q
                                                                                                                                                                                                                    e
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       *
                                                                                                                                                                                                                       z..
                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                          -',=
                                                                                                                                                                                                                          o
                                                                                                                                                                                                                      .c g.
                                                                                                                                                                                                                               >=
                                                                                                                                                                                                                               p   r. =
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                             > -.. e
                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                      G*-
                                                                                                                                                                                                                                      ' W
                                                                                                                                                                                                                                        e
                                                                                                                                                                                                                                        .
    *
    -
    .
                                                     p,: yq.                                                          1.E. - s P .
                                                                                                                                 'a*                                                                                   m t.n >  4.                                                         -
                                                  ..z<
                                                     6j
                                                     K
                                                     p ,
                                                       1k.j.
                                                          ..
                                                             ,
                                                             j,
                                                              14
                                                              ,*qp, .                                              -R
                                                                                                                    *o xKw * 8 a s B. ..                                                                            >'
                                                                                                                                                                                                                     . .w- 5
                                                                                                                                                                                                                    >'
                                                                                                                                                                                                                    a      m >. ,
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                 ..*     .                                                 œ
                                                                                                                                                                                                                                                                                           .
                                                          F 3.
                                                          ..  .Nw.p                                                .fl
                                                                                                                   +   ..x   /                           X( .ê                                                  '
                                                                                                                                                                                                                e
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                .                   g
                                                                                                                                                                                                                                    .>.,'
                                                                                                                                                                                                                                        >.=                                 * .-
                                                                                                                                                                                                                                                                            .
                                                            *
                                                          #* v
                                                             e
                                                               ... œ                          *       .            1
                                                                                                                   .Nj   î.                            . > >                                                        .                   ms                                  .  s
                                                                                                                                                                                                                                                                               x
                                                               :-> y
                                                                   s.'..                                           x.:#:
                                                                                                                     .. ..v
                                                                                                                          -.                             a @                                                                              g                                   .o .
                                                          .
                                                          A .x-
                                                             ..w     ,-
                                                          .#
                                                          Yy.; vz
                                                                .j: ..                                             :a *     '@..                         . .                        w                           =
                                                                                                                                                                                                                -                   .-.
                                                                                                                                                                                                                                    s
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                               s
                                                                   '
                                                          o x.<
                                                              ..>'
                                                          e'l h
                                                          :
                                                               .
                                                              %>
                                                                ra>t=, :
                                                                *'' 'Y
                                                                                                                   j
                                                                                                                   qx
                                                                                                                   *î*
                                                                                                                     2*
                                                                                                                      Ko
                                                                                                                       n
                                                                                                                       *
                                                                                                                       -                                              =                                         4                   =*-
                                                                                                                                                                                                                                    --
                                                                                                                                                                                                                                      ='
                                                                                                                                                                                                                                      e
                                                          R
                                                          -                                                        >. t                                                                                                             Y =
                                                          -.
                                                           '@a s
                                                               ep
                                                                -
                                                                >.j.x                                 .              Xq*
                                                                                                                       -7 X                                       # F                                                               - <
                                                                        .
                                                                    fz                                                                                              x                                                               n x
                                                        * x
                                                       z..
                                                           ..1fm
                                                          +s4
                                                               .- g
                                                                  y'
                                                                   ..g.                                            n.1.< r v.
                                                                                                                   t                                              .                                             .                     m-                                                        . .
    >
    -                                                 ,p    u o. .                           j.                    g:.        a                               .                                                         .
                                                                                                                                                                                                                                                 .                                              n
             .''                     y
                                         .-           .
                                                      ,
                                                            z t
                                                              4
                                                              z .                            :                      e->l
                                                                                                                  1t<  h=,
                                                                                                                        q  $ 4 =<.,y g%                                                                          ,t'. w
                                                                                                                                                                                                                      a .:
                                                                                                                                                                                                                         .                                                                      - .
               .+
                        ..
                        .
                        :.
                         k.           s
                                              t
                                                       >4. .. .
                                                         < .,
                                                               f  iiq,
                                                                  '                      q
                                                                                             $x'
                                                                                              .                        E-. +
                                                                                                                           -
                                                                                                                   ' 2* bJ t u
                                                                                                                             74 > >
                                                                                                                                m
                                                                                                                                w , =
                                                                                                                                    s5 .<.t .
                                                                                                                                       u0
                                                                                                                                           .

                                                                                                                                            -                         .
                                                                                                                                                                                    .
                                                                                                                                                                                     .                          ,  . y
                                                                                                                                                                                                                .: x <  .
                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                a
                                                               *
                                                               '                                                        @ o = = = o                                                                                                 & w'.
                                                                                     %.#J,A
                                                                                     P                              *                     = o        .
                                                                                                                                                     u o *                                                                          J :
                                                                                                                                                                                                                                      '
                                                                                          .n
                                                                                                  *                 l .                                                                                                                          p
                                                                                                                                                                                                                                                 m
                                                                                     i 11111:.,
                                                                                              j
                                                                                              .
                                                                                              jj
                                                                                               ,-j
                                                                                                 ,-                 R            .        .-                                                      œ                                 u
                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                    m -
                                                                                                                                                                                                                                      .                                                         >
                                                                                     i Q.
                                                                                              . w
                                                                                                      .                                   en .=. .   =                .
                                                                                                                                                                      R             N..           .                                 = .z                                    >                   o
                                                                                                  v                                                                                                                                    =                                    p                   n
                                                                   x             <
                                                                                     '
                                                                                     :
                                                                                                  %
                                                                                                  $
                                                                                                      *
                                                                                                      *.            jjr
                                                                                                                    Q k                                               H                                         y*-.. .M: j
                                                                                                                                                                                                                          o-
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           .
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                           :
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                           ,#.*                                             =                   >jjjj
                                                                                                                                                                                                                                                                                                j   yj
                                                                                                                                                                                                                                                                                                     y
                                                                                                                                                                                                                                                                                                     jy
                                                                                                                    *                                                                     a                         jx,
                                                                                                                                                                                                                      u
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                            v
                                                                                                                                                                                                                                                 3,   -                     >
                                                                                                                                                                                                                                                                            u
                                                                                                                                                          y. <m ' ..                ..
                                                                   1
                                                                   ''
                                                                   ,
                                                                   4-
                                                                      :
                                                                      :
                                                                      -
                                                                       -
                                                                      .'
                                                                        tf
                                                                         'k
                                                                        !!
                                                                         '
                                                                         :-,
                                                                            t-$E!,1!.-. .
                                                                            *
                                                                           -. :!5
                                                                                                                                                       .,

                                                                                                                                                       ?
                                                                                                                                                                          -
                                                                                                                                                                                     .
                                                                                                                                                                                         -
                                                                                                                                                                                          ..                    : i'                    :R                                  X
                                                                                                                                                                                                                                                                            v
                                                                                 -' >             .
                    AM kxk<
                          *                                                                   o                         '
                             <ë '
                             w                                                        ..*.
                                                                                         j
                                                                                         -u
                                                                                          f,)
                                                                                            e .           ,
                                                                                                                    @
                                                                                                                    .       >Q v  > a. .>-                                                        .- '                                           -.
                                                                                                                                                                                                                                                 Q                          o
                                                                                                                                                                                                                                                                            U                   P
                    j                                                                1.- ww. .                     E. w
                                                                                                                      > *
                                                                                                                        =      v. o
                                                                                                                               =  = o
                                                                                                                                    w. o                                                                                                         R                                              -
                    Q.*
                      '-.j
                         j.k
                           x-g
                             jj-
                                 .
                                                                                     . '                                                                                                          . -
                           p : j                                                     j.; y.
                                                                                         4 r .                     X
                                                                                                                        .                                                                                   *
                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                 =
                                                                                                                                                                                                                                                 )g!
                   A
                   yy
                    .
                    .x
                   /,
                     .y
                    L.
                    y
                      u..j
                       u
                       r
                      la,
                      - s                                                            A
                                                                                     <. -
                                                                                         R.
                                                                                        .j *
                                                                                            :,41,                   t
                                                                                                                    @.
                                                                                                                                                                                                            *
    ' j'
       'Q
        >,
         >
         < x
           .
           :                                                                     J.
                                                                                     %. w'
                                                                                  7 f:*
                                                                                        #                           j.x .                                                                                   *
                                                                                                                                                                                                            .       ,                    .
w
    .
                    4:; xr                                                                                         !.
                                                                                                                   Q                      *
                                                                                                                                          * t
                                                                                                                                            on -
                                                                                                                                               x'. ï
                                                                                                                                                   y                      .
                                                                                                                                                                                    wa.-;y.       . .
                                                                                                                                                                                                  . ,                                 . .'.                                                     <@
    .
                    :ue*.
                    #
                    -
                        >y                                     jjj .'
                                                                    .                         ..                                   ,1
                                                                                                                                   -.1.                               --.
                                                                                                                                                                       ,-
                                                                                                                                                                       .                 ..                                 -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                            kI
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                            :::::::)            lj
                                                                                                                                                                                                                                                                                                j;
                                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                                                                                                 !:
                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                                                                  ,
                    e. vd .
                          %
                          *g                                   . ' D -e d                                                                                     ,                      .                                                                .                     m&
                                                               .   .> ,D'
                                                                       a.:                                                                           , * ..
                                                                                                                                                     .                        Q     +.        *                                                      ''
                                                                                                                                                                                                                                                                            =                   W
                        :y1:,    f                             - kz Ne-*
                                                                    ljtà.
                                                                       *                                                                                                                                                                                                    >                   *
                        #..-14.
                        .     ..
                              ,i
                               -Q
                               a.4                                 g:asw .
                                                                                                                   **            e
                                                                            %-                                     8             :                                                                                                                                          x.
                                                                                                                                                                                                                                                                            =
                        fu
                        c
                        I  jLG
                             .
                               u.r                                          '-K.-i .
                                                                            &    -                                                                                                                                                                                          1                   *
                                     .                                      rll
                                                                              n'*> .     -
                                                                                                  .   -
                                                                                                                                                                                                                                                                            .



                                                                            :* .                                                                                                                                                                                                                Q
                                                                             rV -: -
                                                                              l#r                                  #             #                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                -
                                                                   .* : q*u
                                                                            * -' x
                                                                          'N.g #.
                                                                                                                    y
                                                                                                                    #            y
                                                                                                                                 x                            '                                                             '
                                                                                                                                                                                                                            -                             .
                                                                                                                                                                                                                                                                                                o
         .
                    g1
                     ?
                     ,.
                      0>- 0
                          .*
                           .'
.,
                    <       .                                      .


                                                                             .j .4'r:
                                                                                z
                    ..... o.$.                                                                                                                            j.
                                                                                                                                                          ;                   ., +k..
                                                                                                                                                                              i           -                                     j
                                                                                                                                                                                                                                A                $%;
             '.
              .
                    4$*4vi
                    >  *- ..                                   2               <j   !        .:
                                                                                                                                                              h .. #
                                                                                                                                                              .                               s                 x
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                        e           = .!
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                          m .% p                            m
                    k
                    .j
                     ..
                      4
                      v
                      zk
                       r6
                        J
                        .-t
                        >                                                     <aQ
                                                                                mj; .                                        I-                                                                   .                                              ;
                                                                                                                                                                                                                                                 qy
                                                                                                                                                                                                                                                  #,a
                                                                                                                                                                                                                                                    x*.
                                                                                                                                                                                                                                                    q q.
                                                                                                                                                                                                                                                       *jx
                                                                                                                                                                                                                                                         -.a
                                                                                         ..
                    &A
                     .-:%.
                         ,
                         '
                         . .
                   *<, e. A                                                      : Kj
                                                                                   - . k                      g
                                                                                                              .
                                                                                                              >              -9
                                                                                                                             7 .-                                                                     -                                >. z = z 4 .1
                                                                                 to Mw                                                                                                                                                 = < ra- .&- -.
                    qn.a.- ,,                     .                                                           r#                '                                                                                                      Gn r
                                                                                                                                                                                                                                       -        NO      *     V
                                                                                                                                                                                                                                                > /     =     v
                    eK
                    o
                    e.r1ekj-
                    c      .                                                                                                 w                                                                                                         Q             .- e
                                                                                                                                                                                                                                                        o'    7.   .


                    rxo.                                                                                          > o                                                                                                                  r rh >           =     a
.
                        ,
                        4!
                         .11
                           8,                     .
                                                               .
                                                               ,.                                                 4*
                                                                                                                  ,
                                                                                                                                          !x ' w *, k                                                                                           *
                                                                                                                                                                                                                                                o .. Ct r
                                                                                                                                                                                                                                                        r  x.
                                                                                                                                                                                                                                                           r  -.# r
                                                                                                                                                                                                                                                            '.=
                        s
                                 j*
                                                                            :#*'
                                                                            &.z.
                                                                                  <
                                                                                  g
                                                                                 ..
                                                                                                                  1
                                                                                                                  !
                                                                                                                  :
                                                                                                                  1
                                                                                                                  j
                                                                                                                  l
                                                                                                                  :
                                                                                                                  ,
                                                                                                                  j-
                                                                                                                   .
                                                                                                                   j                      1
                                                                                                                                          '
                                                                                                                                          -:
                                                                                                                                           .
                                                                                                                                           -
                                                                                                                                           :
                                                                                                                                           -
                                                                                                                                           :
                                                                                                                                           '
                                                                                                                                           ,
                                                                                                                                           ). 11111 -
                                                                                                                                                    '''''.'
                                                                                                                                                          .,
                                                                                                                                                           '
                                                                                                                                                           :
                                                                                                                                                           d
                                                                                                                                                           '
                                                                                                                                                           :
                                                                                                                                                           '
                                                                                                                                                           :'
                                                                                                                                                            .
                                                                                                                                                            ,
                                                                                                                                                            .-:::
                                                                                                                                                              . .
                                                                                                                                                                ,                                     ---
                                                                                                                                                                                                                '
                                                                                                                                                                                                                h
                                                                                                                                                                                                                :
                                                                                                                                                                                                                .                    .
                                                                                                                                                                                                                                      ' x.w-'-;
                                                                                                                                                                                                                                            ,bi
                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                              .;
                                                                                                                                                                                                                                               b
                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                               'l
                                                                                                                                                                                                                                                 :!
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  l
                                                                                                                                                                                                                                                 ij
                                                                                                                                                                                                                                                 :rr
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                     :l
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                      h
                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                   : .J
                                                                                                                                                                                                                                                       ';
                                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                        'E
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                         . k
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                           !g
                                                                                                                                                                                                                                                          ,-
                                                                                                                                                                                                                                                              C
                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                              P
                                                                                                                                                                                                                                                              '7
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                ,:t:2,-:,-'
                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                          b
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          r
                                                                                                                                                                                                                                                                          ;
                                                                                                                                                                                                                                                                          :
                                                                                                                                                                                                                                                                          j'
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                               ----
                         2                                                  xexa                                                                       t
                                                                                                                                                                                              .
                                                                                                                                                                                                                                                             :a        ..
                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                          ..-,
    ,
                        '
                        .'
                         œ>. '
                        41e -                                  f
                                                                            .x
                                                                             ... v.j                                                                  .   .
                                                                                                                                                          ,
                                                                                                                                                              )
                                                                                                                                                                ,
                                                                                                                                                                              .
                                                                                                                                                                                    ..            .             .,
                                                                                                                                                                                                                                                 .m
                                                                                                                                                                                                                                                 c    o o
                                                                                                                                                                                                                                                   to -.
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                        y.
                                                                                                                                                                                                                                                                                           x n rl
                                                                                                                                                                                                                                                                                           o x o c x.
                                                                                                                                                                                                                                                                                              .Qe z   u!:
                                                                                                                                                                                                                                                       oï              -.,                 =
                                                                                                                                                                                                                                                                                           u .
                                                                                                                                                                                                                                                                                             *; d  z
                                                                                                                                                                                                                                                                                                   au y
                         IK'
                           <F
                        Pz.k-a   .                                          jA. .'
                                                                                 Il                                                                                                                   .
                                                                                                                                                                                                                                                       +.                                    R        -.
                                                                            d y.o
                                                                                1 *
                                                                                 .
                                                                                                                                                                                                  *.                                             a
                                                                                                                                                                                                                                                 =w                    T                   ,
                                                                                                                                                                                                                                                                                           :s-. u =;; u
                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                 >             -
                                                                                                                                                                                                                                                               - J
                                                                                                                                                                                                                                                                 a.                        = > x- a

                                                                            4.
                                                                            *
                                                                                 j'*x.
                                                                                    :j                             w
                                                                                                                                                                                                  *
                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                                 ' zq
                                                                                                                                                                                                                                                               a tg
                                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                                                           >D e-'
                                                                                                                                                                                                                                                                                              . <'
                                                                                                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                                                                                                  >j
                                                                                                                                                                                                                                                                                            g g.: .
                                                                                                                                                                                                                                                                                                    pj
                                                                                                                                                                                                                                                                                           n z x.m.=-
                                                                            @:.k
                                                                            .  r,q' .                              *             @                                                                                                               N                                     *
                                                                            #,! IT
                                                                             -2 4%                                                                                    .                                                                      .
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                            r -            n w. C
                                                                                                                                                              .                                                 '                            .
                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                             :.                             F. g           jy
                                                                              :s sa                                                                                                                                                                                                        ..%a
                                                                                                                                                                                                                                                                                              J. >
                                                                   .                                                                                                                                                                                                                          .
    G,                                                                      .o
                                                                            .y wx xw                                                                                                                                                         =                              ex d              .
    -    '.
                                                                        .
                                                                             < va'
                                                                                 o                                                                     y
                                                                                                                                                              x
                                                                                                                                                                  .       .
                                                                                                                                                                                     . .#
                                                                                                                                                                                        .
                                                                                                                                                                                             .
                                                                                                                                                                                                                            j        . . ,
                                                                                                                                                                                                                                                 .                             *
                                                                                                                                                                                                                                                                                       u       x
                                                                                                                                                      .                                                             .                                                                          u,
    2'
    #
      . '                                                               .
                                                                            k,
                                                                             f.
                                                                              ,.-
                                                                              - .yx
                                                                                  x-
                                                                                   -!    .
                                                                                                                                                              k           -.   JJ    ' .k                       ..e                      ' .
    *.
    M
                                                                                                                   o             o
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 48 of 80




           r
           W       t
          vk          .
          wna 'x. Y .w4
           Q -
               .

             A CN
                                               O
                                               K
           *   *N
           Q -=
           W -
           > 7>
              9
           W .1
                           N                   R
           %       & w                         L
                                               K
                                               I


                       hl
                                               O                         O
                                               E
                                               P
                                     *
                                     e
                                     xo        A
                                               R                         o
                                     o
                                               Q
                                               N           #
                                               *                         o
                                               R
                                               T
                       >       - .
                                               A             j sp' ' '
                                                             -. *



           hh- .
           Q *
                                               N
                                               I
           a M                            M
                                          %    A
                                               I               .. o4
                                                               '
           n
           G -
              r                           W
                                          >*
                                                               %#
*
d
'
                            Case
                             'r  1:13-cr-20368-JLK Document
                                                         . 64 Entered
                                                                -  - on FLSD
                                                                           . Docket 12/08/2020 *Page 49 Yof
                                                                                                          .b 80
                                  zc.X
                                                                A - If%F.-mN.in.%.. .s'.
                                                                                       X--*                ',.
                                                                                                             vN...     sM... '- l.
                                                                                                                                 N'..                       ye'
                                                                                                                                                              x         *x.              .e''
                                                                                                                                                                                            rd.
                                                                                                                                                                                              r w..                               .
                                                                                                                                                                                                                                  X                  ..             ...
                                                                                                                                                                                                                                                                      *.              .
                                                                                                                                                                                                                                                                                      *r-.. ..
                                                                                                                                                                                                                                                                                             R.
                                                                ...-                                             *
                                                                                                                 . ... .
                                  j.x                                       <..-N-* ...K .
                                                                                         <                    w. . *' A. . Q .'=
                                                                                                                           *
                                                                                                                                 .*
                                                                                                                                  z.w
                                                                                                                               '->.
                                                                                                                                  N
                                                                                                                                                            N.
                                                                                                                                                             <          .
                                                                                                                                                                        w>..
                                                                                                                                                                           .'
                                                                                                                                                                            ,
                                                                                                                                                                            e.-*  .-..- '.*
                                                                                                                                                                                  *
                                                                                                                                                                               e 4.
                                                                                                                                                                                          .r.-
                                                                                                                                                                                             *;-...'
                                                                                                                                                                                          - ..
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ;
                                                                                                                                                                                                   *.:
                                                                                                                                                                                                     .:
                                                                                                                                                                                                      D                                              *
                                                                                                                                                                                                                                                     .t
                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                      bh v.e<
                                                                                                                                                                                                                                                      .     .
                                                                                                                                                                                                                                                            ->.r.- ..
                                                                                                                                                                                                                                                               -x.
                                                                                                                                                                                                                                                                     = -w <'.
                                                                                                                                                                                                                                                                    *'*.    >
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             .
                                                                                     %                                         .            M                                                                 W*                                                *                         *
                                                '                                '
                                                                                                                             < .       .
                                                                                                                                       ,                    >                                                            :          h.                                                         .
    11 j
       k'                                                                                .       pw.gx
                                                                                                     soxq                    --                   .               .-...             . '                                                              zy.y.w     .
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                 vL.                      yp/..
                                                                                                                                                                                                                                                                                                                                              ;ë
                                                            .                                                                                               ..                                                                                          .                                                                                 ze
                                                    i'
         tv:f                                                                                                                                                                                                                                                                                              t4.$p$N
                                                                                                                                                                                                                                                                                                         ! ',    ,!'
     11r///.
     l     /1'
             I'
              ,
              *,,. ,.
                    4'
                     $
                     1                                                                                                                                                                                                                                                                               ê
                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                   '' .  '
                                                                                                                                                                                                                                                                                                      r ' $$j'    s,
                                                                                                                                                                                                                                                                                                                   '$
     t,
     QIlj                                           .                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                   !                                ,
                                                '
                                                i
     t,
     ..tjjlt
           j - ' /.
                  (                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                          . .,
                                                                                                                                                                                                                                                                                                                             l I,
                                                                                                                                                                                                                                                                                                                                lj
          tt#$                    ,                                                                                                                                                                                                                                                                                       l  .)? .
      '
      ,'.4$
          '
         1à
           k
           .$
          bt
            .!
             r'/J
              .
                .
                &wN-
                   ..                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                       z'h )/
                                                                                                                                                                                                                                                                                                            1,
                                                                                                                                                                                                                                                                                                             1''
                                                                                                                                                                                                                                                                                                             lg
                                                                                                                                                                                                                                                                                                               )'
             .

       z'               .                           .                                                                                                                                                                                                                                              ;        z,.                           .h..
     i'r
       ;V.y/d                     qhjh
                                     jk>;t                                                                         *                                                                                                                                                                                       :
                                                                                                                                                                                                                                                                                                           t'
                                                                                                                                                                                                                                                                                                            y'
                                                                                                                                                                                                                                                                                                             /##                      ...
                                                                                                                                                                                                                                                                                                                                        uî,
       ,                          '
                             .s                                                                                                                                                                                                                                                                            ('.
                                        i''
                                       '1           E
                                                    '                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                         i21
                                                                                                                                                                                                                                                                                                         1 6                            i
                                                                                                                                                                                                                                                                                                                                        ;'
    ttt .
    i
    -, ,
    's    -    j i!
           v .y?),
                   ;
                   ë
                   l
                   1j5
                   j
                   ,
                                                                                                                                                                                                                                                                                                   '.  1.
                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                        sj-j
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                           k,                                  ,
                                                                                                                                                                                                                                                                                                                                                 .


     ;b.1
      N#k,s
         .ut   ,4'.
                  g:                                                                                                                                                                                                                                                                                        :-
                                                                                                                                                                                                                                                                                                             A                        zg.p./
                                                                                                                                                                                                                                                                                                                                      .    :.ê;
                                                                                                                                                                                                                                                                                                                                          a
              '
              '
              :.                  .
                                                    .                                                                                                                                            :'....%                      xjjj:a..-                                                            .
                                                                                                                                                                                                                                                                                                                               ..'N7.b'.-&--.
      '
         j
         /i
          l
          d
          #
          ?,'
          ,  *
             3
             .6
            //%/.
                #l .
                /  k .r
                      -                                                                                                                                                            j
                                                                                                                                                                                   ;
                                                                                                                                                                                   :
                                                                                                                                                                                   .p
                                                                                                                                                                                    :
                                                                                                                                                                                    jjju                                       -->.4
                                                                                                                                                                                                                                   :                                                               '
                                                                                                                                                                                                                                                                                                   .%i.q'>r>.f (jqj
                                                                                                                                                                                                                                                                                                            .,     $
                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                   4tj$4hjkq
                                                                                                                                                                                                                                                                                                                  . y,,y,k                     .
      $'1,.
                                                                                                                                                                                                                                                                                                       /,, z.          k
                                                                                                                                                                                                                                                                                                       .

    >I1.1I!v!    v j !
                     .
                           i                                                                                       <                                                                                                                                                                               .        . jj.jIi       .
    Ylï!               w.iI                                                                                        >*
                                                                                                                   >                                                                                                                                                                               'jf$ .j;,. ,k    'fi  j'1
      'j  !'
          '
     61!'tljl       ?.:k)
             t1 -h% #
             '
                           .
                           I                                                                                                                                                       w
                                                                                                                                                                                   Y      p
                                                                                                                                                                                          '                                                                                                        '
                                                                                                                                                                                                                                                                                                   . ,
                                                                                                                                                                                                                                                                                                   ,e . .'i t#p..)I,j,t4/,!
                                                                                                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                                          ,'
      f  4
      $<tk#. .A98 -'
            $,
             &      ,!
                     .
                     .
                     f  x
                         .
                         '
                         i'
                         ' ,
                           .
                           ,
                                                                                                - @                                             .                                                                                                                                                  f
                                                                                                                                                                                                                                                                                                   j             .
                                                                                                                                                                                                                                                                                                                  'l? ?'
                                                                                                                                                                                                                                                                                                                      .   #               ..
          N.f
          ,   ->    :                               d                                                                                                                                                                                                                                              J
      /
      +z#'
     'r                           .$
                                   qV, '                                                                                                                                                                                                                                                           6 t't-z:                          Y'*
     .*                      Ms    $j,S$j i
                                   .      !
                                          r                                                     %                              #w
                                                                                                                                .....q..              <.-
                                                                                                                                                      '                                                       -
                                                                                                                                                                                                              <               -           q,b                                                                 ?/                    .'
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                     sss
                                                                                                                                                                                                                                                                                                                                       .'.
                                                                                                                                                        .                                                                                                                                                    1
         j                                      )                                                111
                                                                                                   ,
                                                                                                   11
                                                                                                    j                        *
                                                                                                                             c.,z                                                                -.>
                                                                                                                                                                                                 '                            -                               - .I
                                                                                                                                                                                                                                                                 -I                                        '
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                           j$l-     J'z                            ,
     h.
      :xo
        N'
        .k !?*#
             .w                                                                                                                 > .                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                            $''
                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                              .x. '
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                  z,
                 M4, ..                                                                                            e         $                                                                                                                                          s                          .
                                                                                                                                                                                                                                                                                                   ;                                 ''Nj
              //7-
                 't,
                   . ,..-
                        .k                                                                                                                                  %                                                                                                                                      tx-.z, $,
                                                                                                                                                                                                                                                                                                           5'
                                                                                                                                                                                                                                                                                                            jss
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              i'
                                                                                                                                                                                                                                                                                                               j
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               X$..
     !
     '
     $!f/, 'Jj
             /' i'    ..,v-I                                                                                                                                                        -
                                                                                                                                                                                    n                                                                                                                            .. . '
                                                                                                                                                                                                                                                                                                                      jk,
                                                                                                                                                                                                                                                                                                                        ;#
                                                                                                                                                                                                                                                                                                                         tj
                                                                                                                                                                                                                                                                                                                          ,I
            I. i'...,                                                                                              .                                        * .                    '.*                                                                                                             î                       I
     *    .            ..
                    , y 4, .                        l                                                                                                                                            %                                                                                                 '
                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                           tj;
     .  tfj
     ,i.k',
            '
            j
             t
             t
                  ,
                t #b% . .
                            1.                                                                                                                                                                                                                                                                     . lç'f /   Iiik
                                                                                                                                                                                                                                                                                                           hk'l
          '                                                                                                                                                                                                                                                                                        ? .         jpg
                                                                                                                                                                                                                                                                                                                 ,
        ' 1.$
        h,k $ô
             &
              h$'lk.t     w.
                           '.                                                                                                                                                       .....'.,,,                ..........
                                                                                                                                                                                                                              *
                                                                                                                                                                                                                                                                                                       .  '?
                                                                                                                                                                                                                                                                                                          ,  2'
                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                             h'
                                                                                                                                                                                                                                                                                                            ,j
                                                                                                                                                                                                                                                                                                                ?
                             '
        y  .
        .'.'                               ..                                                                                                                - .                                              %                                                                                    fz                                xkx
                                                                                                                                                                                                                                                                                                                                       .sxqx
     ..J
       .t ',?                     $.
                                   s'
                                    i
                                    ,                                                                                                                                                                                                                                                              .rf.
                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                      1,b
                                                                                                                                                                                                                                                                                                        tt.                          ,
                                                                                                                                                                                                                                                                                                                                     .- -'
                                                                                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                          -
           .'                                                                                                                                                                                                                                                                                                                                  .
         .,                         $               ,                                                                                                                               *o- .                                                                                                             !                                            ,
      i!                               l,1                                                                                                                                         w
                                                                                                                                                                                                                                                                                                   -tj .

                                                                                                                                                                                                                                                                                                     ,,$
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                          ..         ,
      %e'
        .
        N                         ,#' Jv                                                                                                                                                                                                                                                                      &N
             k.'x                      z3 #                                                                                                                                         %                                                                                                              'j
                                                                                                                                                                                                                                                                                                    '                       ,
                                                                                                                                                                                                                                                                                                                          q''             .z...
              ,,                                    !
                                                    :                                                                                                                                                                                                                                                                                     ''&.
        ?'...9.z
                         .!.                                                                                                                                                                                                                                                                             . .t '
                                                                                                                                                                                                                                                                                                              j$1
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                          &  k

      /l
       )#////,.
              1
              4
              '
              /*j
                J' : ,.
              )j,6'
              .   .
                      Ns
                       %v'
                      ;,,
                     ib  ' .                                                                                                                                                        -.                                                                                                                 .g., .'
                                                                                                                                                                                                                                                                                                        )
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                             $'
                                                                                                                                                                                                                                                                                                         . i y.
                                                                                                                                                                                                                                                                                                            ' f
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                l
                                                                                                                                                                                                                                                                                                                k9
                                                                                                                                                                                                                                                                                                                 &
                                                                                                                                                                                                                                                                                                                 Ij
                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                              jyj)t                  . .
                                                                                                                                                                                                                                                                                                                                     '
      j! z!                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                               <                                                                           .f
      .k
      1                               è                                                                                                                                                                                                                                                                                              j Ij
                                                                                                                                                                                                                                                                                                                                                   j
         j'j
           $v4s
             l
             yy1:1..,9jk .
            .> .    y
                          j
                         ..
                          .
                          t
                                      .v                                                                                                                                            . .                                                                                                            ( y yjjj
                                                                                                                                                                                                                                                                                                   j .k .4 y,yv.,yj
                                                                                                                                                                                                                                                                                                   (           ct
        %    .* 1   '                                                                            %                                                                                                                                                                  '
                                                                                                                                                                                                                                                                    -                              j
                                                                                                                                                                                                                                                                                                   !
      #a
      , ,'
       ,p;-.
           .' ,'
               $ij,
                  A j                                                                                                                                                                             e.
                                                                                                                                                                                                   v                                                                                               : z
                                                                                                                                                                                                                                                                                                   l '         N.
                                                                                                                                                                                                                                                                                                               . .x
                                                                                                                                                                                                                                                                                                                 )v,.
     ,r
     -1
                 -                    sj$s,ktà
                                             t                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                   9J
                                                                                                                                                                                                                                                                                                   1                                           $'
     *h ''si.,
      ,k,q.
                             .    i*,'t'
                              . ,.,'.:
                                       ''
                                      t$'
                                                     -
                                                     '                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                                        ,1,
                                                                                                                                                                                                                                                                                                           jj,y!jk,;',$j$',
                                                                                                                                                                                                                                                                                                                 -                     ,?rg?'''',
                                                                                                                                                                                                                                                                                                                                           ,,,/,
            -.j..
                ,,                     ,                                                                           Nj                                                                                                                                                                                           . .                     .,
                                                                                                                                                                                                                                                                                                                                         ,
          N* %            .                                                                                                                                                                                                                                                                                                              ,,
            /        'I.                                                                                                                        !                                                                                                                                                                                 .'
                                                                                                                                                                                                                                                                                                                                   Ji
          j.( .#..#. ' %v.. .p.                                                                                                                 ,,,                                                                                                                                                                            x j.
                                                                                                                                                                                                                                                                                                                                  Nj
      ?/..p
      .    /#?f: ,...y.                                                                                                                                                                                                                                                                                   j.1
                                                                                                                                                                                                                                                                                                            jj
                                                                                                                                                                                                                                                                                                             'l
                                                                                                                                                                                                                                                                                                              j  6,q
                                                                                                                                                                                                                                                                                                                 .

      f
      6j/jtJ    .
                '
                .
                1.'k
          l,f ! ' '''T                                                                           -
                                                                                                                                                                                                               -*                                                                                  ,
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                    ' ., t 1 ..î
                                                                                                                                                                                                                                                                                                              'I
    .                                                                                                  - w                         >
      t
      lt
       t
       j,1
         '1
          I                       .f
                                                -
                                                2'
                                                ,
                                                 j
                                                 p
                                                 r
                                                 4
                                                                                                                   w                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                   ,! I'!     # .j1
                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                     ;'
                                                                                                                                                                                                                                                                                                                   j'1.
          I l .t9*.
          i$Is
           j.
            #$f
              tj$ ?' E                                                                                         .                                                                                                                                                                                        ' x. .
                                                                                                                                                                                                                                                                                                             F
                                                                                                                                                                                                                                                                                                             .;;#...z.
                                                                                                                                                                                                                                                                                                              #/l j
                                                                                                                                                                                                                                                                                                                  , 91'
           .y.' 'a  ' l                                                                                            w.          ,
                                                                                                                               '
                                                                                                                               $
                                                                                                                               w,N                N.
                                                                                                                                                                                                  n            #% .
                                                                                                                                                                                                               -                                                                                       , ..
                                                                                                                                                                                                                                                                                                                ?'k
                                                                                                                                                                                                                                                                                                                  .g.
                                                     .
      .'/y
         t'<'::J/zf.
          ''                                            .                                        ill''l''l
                                                                                                         dll,,lp                       '*.x'       %'îîî                                          q''''.'..,,p '.d'.'d..k.,                                                                                 i',
                                                                                                                                                                                                                                                                                                              ,-
                                                                                                                                                                                                                                                                                                              .'#kt'''                x'-.'&'''hy
                                                                                                                                                                                                                                                                                                                                        .'
                                                                                                                                                                                                                                                                                                                                        A       s*.'q
                                                                                                                                                                                                                                                                                                                                                    '
        ./.                   ...,
                                 i-                     .                                                                                               -                                                                                                                                                                                  '-.k .
     t# F                              j                                                                                                                .                                                                                                                                                  (#l
                                                j                                                                  *                                    u                                                                                                                                                  jj                                   .
                                       .        .
     h-s1k
         -.
         1-.     .. .
                             .
                                  /,                 f
                                                                                                                                                                                                                                                                                                        ji-
                                                                                                                                                                                                                                                                                                       . '
                                                                                                                                                                                                                                                                                                          j.$s                            v .j)
                                                                                                                                                                                                                                                                                                                                          ,'&
                                                                                                                                                                                                                                                                                                                                            '  -
                                                                                                                                                                                                                                                                                                                                            i.''
                                                                                                                                                                                                                                                                                                                                                z
                  ./          ;
                              (   .
                                      z                                                                                                                                                                                                                                                                        !.,.
           '/f.' ..e,
          b' s #
                          v   '
                              ùj                                                                 - .                                                                                                                                                                                                      . j! d9j
                                                                                                                                                                                                                                                                                                   ). vzê'.       I...y
         '
         i tj'
             . ?/   # ',
                      . !
                        N
                        &*.
                               I                                                                                                                                                                                                                                                                       '// 'lj'
                                                                                                                                                                                                                                                                                                              #1
                                                                                                                                                                                                                                                                                                               t
                                                                                                                                                                                                                                                                                                               ' *'
                                                                                                                                                                                                                                                                                                                  j#i
         Ij )f              .
                               )                                                                 .'-'--.-
                                                                                                                                                                                                                                                                                                          s . I,
                                                                                                                                                                                                                                                                                                            à
                                                                                                                                                                                                                                                                                                                !' .
                                                                                                                                                                                                                                                                                                                       .j
                                                                                                                                                                                                                                                                                                                      /.              '
                .
                                                ,                                                -        .
         1i      . . ,' : j
                                                                                                                                                                                                                                                                                                         $#V'1:.1/)i'1
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     /l
                                                                                                                                                                                                                                                                                                                      I$'I
         ,  .
          tl  $j$$
              '
           $$'t        '/''*
                        ..   '
                             :                                                                   ew                                                                                                                                                                                                                  .3
                                                                                                                                                                                                                                                                                                                      #
                 j9.,$lk .g#x.                                                                                                                                                                                                                                                                         pr -' L'l1 ?
                 .

                             j .                                                         ...                            ..
                                                                                                                         -                      .                ,                                   '                                                      -       .         .               .......                 s
                                                                                                                                                                                                                                                                                                                      -e.
                                                                                                                                                                                                                                                                                                                        g'
                                                                                                                                                                                                                                                                                                                                      j/
                                                                                                                                                                                                                                                                                                                                      .   ;%
                                                                                                                                                                                                                                                                                                                                           /j
                              %    .                                    ..,...                                                ..                  -.                                     xu                                                     ..        .             ..                                   .                gy      ..
              /.            'N $ %                                                              <--.--                                                       ,   .w'= r.....             x                           r               .-.% ..z                       .                 ,                                        .
                                                                                                                                                                                                                                                                                                                              . . x
     ./
     l
     '
     J                                ,x.                               .            .         ... >-                          .
                                                                                                                                                      %          .'
                                                                                                                                                                  --'
                                                                                                                                                                    >w.
                                                                                                                                                                     ..                   .                                          +**
                                                                                                                                                                                                                                     ...                                ..                                      JJ                                 '
                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                   q
                                                                   JZ                .W#>                        .* W>N>.V+                -.                                  .         *>*r               .-                                                      - '. ..-. >M                                        .
                        '                                                            > -%*     V..             .y..e'
                                                                                                                    ' > *-.e'               *G *A                          .             *e-w              *'.**.*..e u'>..P                         *..
                                                                                                                                                                                                                                                       <j- x.+**.<.oc                                            *
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 50 of 80




       -*
       k-1
       R                        ..
       M
       U xx.
       >. v
       m                        N
       T
       V.
      X
       U
       -
         l         .
       d
      A
      =
      -*
       X
       m
       *               e

       o
       D                             *

      X Y
       Q.
       =
       W




       S                   +.




                       N
           '
               .
           .
d
*
'




        Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 51 of 80
;




(

             c                                                                                                                                            '
             >
             A u
               -                                       -
                                                       '.
                                                        x -     . .                                                        . - .. -
                                                                                                                                  ..- .                  ..
                                                                                                                                                           .w
                                                                                                                                                                  ;,-
                                                                                                                                                                  . .,
             -.
             >-                       I
                                      -.
                                       =
                                       -..< -.        m .w*. .-         ..:
                                                                                                                                    ...     v , ,
                              #                                                 .                                                       ' .  1
             f
             .
             w
              %                       y' .         .....,                                                                             *       *>-
.
             m Z
               Q                                           .
                                                                                                                           C.
                                                                                                                            ''' .,
                                                                                                                           c:....----
                                                                                                                           .                                  .....
             =                <                                                                                                         %                      -
             (D
             r:
              .                                        v         m                                      u                                                             u
                A                                 ..     *
                                                         .       c1                                     m                       ''-'
                                                                                                                                   -''-''-'
                                                                                                                                          -'
             c                        r...
                                         -           ..;
                                                       .    ..   y                                      mz                          .
                                                                                                                                             j,
                                                                                                                                             .                        .
             p                         . -            ..   .>  m n                                                             j....-..      ..z                  .
             56 œ
             -  -                                              m u
                                                                 m                                      >                      u..... ..' -
             A                                                 = M                                      =                                                                               j
             -
             o                                                                      rj
                                                                                     x y o                                              ...               . ..        u.. .        .

             =                                                                      =
                                                                                    > m ew                                      l
                                                                                    t             =     >1
                                                                                                        '
                                                                                                                                                .
                                                                                                                                                         '                 '''.            ..
                                                                                    =             X
                                                                                    > K
                                                                                      r* >                                              ''-     .. .                               >
                                                                                    c             n     -
                                                                                                        M                                       .                     - '
                                                                                    m             c     m                                           w                  ''N
                                                                                    m             V     o                                 .                           -u
                                                                                    > =
                                                                                      - =                    @                          j..- . .-             '               '
                                                                                    U # L-*                                                   .- .            .
                                                                                                                                                                      t- *.**N
                                                                                    D             rtl                                               'o --
                                                                                                                                                    ,.            '           *'  -
                                                                                    #t1 -
                                                                                        H o                  Q         >                        --.                                     .-.'
                                                                                    =
                                                                                    >
                                                                                    .
                                                                                    '--
                                                                                      .
                                                                                      -
                                                                                      1
                                                                                      .
                                                                                      '
                                                                                      -o=, m                 m         X                        .                                     .--
                                                                                                                                                                                        '.
                                                                                                                                                                                         ----

                                                                                    t5 .-1 j
                                                                                           !
                                                                                           lj
                                                                                            !
                                                                                            ;
                                                                                            z
                                                                                            ! l
                                                                                              il
                                                                                               j
                                                                                               ::
                                                                                                ;
                                                                                                i
                                                                                                k
                                                                                                jj
                                                                                                 l
                                                                                                 p
                                                                                                 !
                                                                                                 l
                                                                                                 ::
                                                                                                  ll
                                                                                                   r
                                                                                                   - X                                               ,
                                                                                                                                                     .- .
                                                                                    1.
                                                                                     ----------
                                                                                              ,                                                            :
                                                                                                                                                           ,-
                                                                                                                                                           1
                                                                                            .
                                                                                            .                                                            ,--
                                                                                                                                                           ,... .. ..                   ..



                                                                                    O = >
                                                                                    =                        *                                      '.7%....
                                                                                    œ m -
                                                                                      œ >>
                                                                                      -
                                                                                                             o
                                                                                    = œ x
                                                                                    a                        *                                  .

                                                                                                                                                .         .                .
                                                                                                                                                                                   .

                                                                                    -
                                                                                    & >  =                   V         <                   ..>
                                                                                                                                             '. ---y
                                                                                    < *
                                                                                      .  m                             Q                 1.. =z-'
                                                                                    - +
                                                                                      G. =                   Y
                                                                                                             n
                                                                                                                                           .> -'-.
             =
             .
             W                                                                      < y
                                                                                    œ - m
                                                                                        <                    œ:                            ..'
                                                                                                                                             - - .-:
                                                                                                                                                   ..,
               . '                                                                  - o
                                                                                    = < >
                                                                                        œ                    -.                         j
                                                                                                                                        '' -
                                                                                                                                          - - '-                      '                '

                                                                                                                                    11. -. ..
                                                                                                                                                                                       *'%*'

             U
             o                                                                      P- .
                                                                                    m
                                                                                    *
                                                                                       X  n
                                                                                          o
                                                                                       -X WM
                                                                                                             o                      I
                                                                                                                                    W* ' JXV
                                                                                                                                           '      '.
                                                                                                                                           *IXV.WW '
                                                                                                                                              .-..*.                               ''
                                                                                                                                                                                             .



             I-''''-
             '     '''-
                      .
    .
             :
             r
             :
             ;ë!!
                :
                ;
                r                                                                   !:
                                                                                    :;;
                                                                                      ë
                                                                                      !,
                                                                                       !!
                                                                                        t
                                                                                        r-1
                                                                                          .
                                                                                          ,
                                                                                          ::
                                                                                           --
                                                                                            :
                                                                                            ,
                                                                                            ;.(
                                                                                              ::
                                                                                               ;
                                                                                               :
                                                                                               1:2
                                                                                                 :1
                                                                                                  ;          t
                                                                                                             ll
                                                                                                              !
                                                                                                              lllll
                                                                                                                  !
                                                                                                                  ll
                                                                                                                  ',                 , ..   --
                                                                                                                                             .                        .,
                                                                                                                                                                       .
                                                                                                                                                                                           ':

             c                                                                      a r- -
                                                                                    --   <                                           A . --.
             M
             m $v,
             o $
                                                                                    X &œ
                                                                                         >--.
                                                                                         .                                          ... .--z''-
                                                                                                                                      - - , ..
                                                                                                                                              '.,
            '                 ,                                                     < m m                                                                         ---r
            N>
             =. '
                ï                                      4*                           x
                                                                                    o > -
                                                                                        1                                               -.-. ' -,
                                                                                                                                                ;-*-
             )y   '
                                             +%*               e,                   )< < rn                                              m                            :-..
             O ss                         -*                       *                                                                '-                            ' '
             -            ,
                                        *                           '
                                                                    $               -             <     >                      x..-.w- ...w .
             Q                         ,*                           o'                            =     c                         ...r.w c .,
             =                                                 l            '                     m =                          )                         .
             Y                          V
                                        e                                                                                           -
             *-j)                 ,     ts                             Nj                                                                                  *>*-..
             m                           -
             O                               >*                 y&- ç                                                           .
                                                                                                                                    ...              .
                                                                                                                                                                      x
                                                                                                                                                                                  :
             -
             >                                 %   .       *.
                                                            k>%                                                            s--.-
                                                                                                                               .'  .-''
                                                                                                                                -* -  x.
             C                                                                                                                 '''-'                      --Y '
             y                                                                                                                      .
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 52 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 53 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 54 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 55 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 56 of 80
'
                   $
    I
        j
                   Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 57 of 80                                1
            6.,    .u.                                                                           ..        ..             ...   -#

        e
        1                                                                                                                       #
                                                                                                                                 f
             .Y


                                                                o
        !                                                       =
                                                                #                                                               -
                            W W
                            *                                   '
                                                                r
                            * *                                 R
        l                   :jE                                 e3
                                                                :ee                                                             .f

                            *
                            Q
                            *
                              %                                 *
                                                                -&
                                                                C
                                                                                                                                     i
                            o
                            3                                   Q-
        1    '
                            -                                   j                                                               ;,
                            >
                            o                                   %          > .
                            m
        '
        j                   n              #
                                           t
                                           '
                                                                .>
                                                                *                                                               v
                            * I
                              j                                 I:
                                                                s.
                                                                 I
                                                                 .
                                                                 k
                                                                 :
                                                                 ;
                                                                 I
                                                                 '
                                                                j;
                                                                 ,,,,jI
                                                                      ,j
                                                                                                                                     ,
        .
                            a '                                 =
                            o                                   1
        '                   m                                                                                                   .
                            e-
                            Q                                    e
                                                                 &                                                                   '
                                                                 c
                                                                o*         - .
        f                                                       T
        k                                                                                                                       /
              '                                                 o
                                                                r                                                                    '
                                                                *
                                                                D
                                                                S
                                                                o                                                               .
              .:                                                                                                                     .
                                                                œ                                                                    ,
                                                   c            œ
                                                                =                                               V
                                                                                                                M
        l                                                       3
                                                                .                                               w q             '
             J                                     c            o
                                                                *                                               *               ''
                                                   D                                                            o                 t
        #                                          *            n                                               *
                                                                                                                y               :
             2                                     Y            =
                                                                x                                 $             %
                                                                                                                N s
                                                                                                                w .
                                                                                                                                     .
                                                                                                                                     ,
                                                                =
        9
        '
                                                   D
                                                   e
                                                                a
                                                                =
                                                                G
                                                                                                                %
                                                                                                                .               'J
                                                                n                                               %                    .
                                                           #I                                                   .
                                                           m ;
                                                           %    *                                               -               #,
                                                           m    o
                                                                m
                                                           ? G
                                                             ,.
        '                                                  =r; do                                                               ''t
                                                           m
                                                           D    >                                                               ,
             J                                             C*   -%                                                                   r
                            m >
                            œ p
                                                                4o
        I                   *                                   J
                                                                >p
              .>
                            S
                            rx
                            @     :'
                            ''''*''                             m
                                                                -
                                                                '
                                                                                                                                '!
             ,
                            =                                   =
                            *                                   û.
        '                   *                                   =
              .             n
                            -                                   =
                                                                G.                                                              1
             .
                            m                                   R                                                                    j
        $                                                       =
                                                                c.                                                              l
                                                                g                                                                    !
                                                                J
        k                                                       O
                                                                t-
                                                                1                                                                    :
                                                                @
                                                                o
        2                                                                                                                       f




        : -                            *       *       *                   Y'    +œ'   *-   %.        .e              *         *
                                                                                                                                         %.
         Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 58 of 80



*
'
.m               .            -w.c.- ..
                                      A L- !   .       .            !;*.   1,....-      .@.w    ;Wn.T..)b a:p' .   .-   e'e'.rz w..D.
                                                                                                                                   O.W.. **1..I=.W'AV - j.-    .Q;
                                                                                                                                                                 '..r . '-.
                                                                                                                                                                          W Vp       6'
                                                                                                                                                                                      v.u.j,
                                                                                                                                                                                      .    w<..-.        '*M-''
 j- f.a.-.* wa .>-. 'p >.w '.-
                               . a .               .           v.          w.        .. .      ; .         - u                    .- >. --...-       .-       -...
                                                                                                                                                                 ,'..-- .-       . X.. v..          j..# #
                                     e'- ...> ..p oap jr> A 4:-. h.'% Y x :y.x '>. *               .- lx 4. .< G 1e'
                                                                                                   '                           > ru v >.k ..-x '.Y t .
                                                                                                                                                     xzo- ><so + a .x px..Y s M +. o.y       k *!''..<;N .
j
)w..w..'*.'m .s.-> .w.    -. u..**.
                                  ..                                         .-'e ;-.@' aw'z.v >                                  r - -* .. <             œ''        .        ' -
                    A.w c*.
                          .        .-W .o>.--
                                           '- .....aN - *.-.e<+=%v     t..&*..                 - - w- < '
                                                                                            .w'e           <x
                                                                                                           Q. =#:
                                                                                                            ...     '+,*        ee         ' t..a%e         a.- '
                                                                                                                                                                .1. . ...- *'  .....-'
                                                                                                                                                                                     .u
                                                                                                                                                                                      ., >%.'*'-.'
                                                                                                                                                                                                 .' -.
   +' . r rw. >..- .                         .r'a,
                                                 rrtz-r..  .: <'..?.      .. 0 .g,e4             vev,- . .e-Mq
                                                                                                           -.  .k---'
                                                                                                                    >'o''rv+>=
                                                                                                                            v >. . <-+--.
                                                                                                                                        +'-e'      . A* ' t   uk.. >           ..          o. - .-
 '.
-4 +
   # *w.4'
         j
         4.                                                                                                                                                                                         '
                                                                                                                                                                                                    *
                                                                                                                                                                                                    r.. x
                                                                                                                                                                                                     #' xy
     J.*'r4.                                                                                                                                                                                         y
          ?
          >).
            7
            j                                                                                                                                                                                        >
             *                                                                                                                                                                                       'à ' '
      ù.. .p
     g.    ii.                                                                                                                                                                                       j.* '
                                                                                                                                                                                                         ,w
        yy
     ,, ,                                                                                                                                                                                                ao .
* jry.!.4 a.                                                                                                                                                                                         î .*
                                                                                                                                                                                                     .
jt
:
E >#
  ' .* .
       I                                                                                                                                                                                             'dI
                                                                                                                                                                                                     . '# '& z I
.    $f  :                                                                                                                                                                                           .k* .
                                                                                                                                                                                                         :' Z'i
r4 o
   .a:s
     . '>'                                                                                                                                                                                           $'.,
                                                                                                                                                                                                     à  .k.
                                                                                                                                                                                                          %..*'
       .                                                                                                                                                                                                     ..
                                                                                                                                                                                                              (
t . i
  i
  -.'
    . .
      )
      f
4 A '!
      .)
       t
       .
       '
       *
     6..
                                                                                                                                                                                                     j
                                                                                                                                                                                                     .
                                                                                                                                                                                                      .'
                                                                                                                                                                                                       $
                                                                                                                                                                                                       ...
                                                                                                                                                                                                         .:
       1                                                                                                                                                                                                  i
    #  j     .                                                                                                                                                                                       '. ,
j
v
.-
  .
  .
    ,
    7
    . 2
      - ,                                                                                                                                                                                            - .z.r
l#4êj
  .
    i
    ',
     :
     *                .
             '
p  1# a;
.J.x'.; #gr
1dft!*iklk                                                                                                                                                                                           .'.
                                                                                                                                                                                                       - -
             .                                                  t
*& u;.#$                                                                               <
*.*A'tèk
1                                                                                      Nv
6
:
t'
 d
 #'.
   kp
    :..1
       '                          *.                            .   .
                                                                    #                  % .
      5.                                                            t                  >ez
    Fv
    .            k    x
                      .

             #

    '
         .    ot
              .
              *       ,                                        ik                      1'                                                                                                            '6..1..,g.
                                                                                                                                                                                                              'v
              J
              e# ,*v J
               Q1                        .                 -                                                                                                                                         .
                                                                                                                                                                                                     ,
                                                                                                                                                                                                     ...4.
          . . r.
         . ..
                l *                                        F   .
                                                           %F. ,
                                                                                                                                                                                                     s
                                                                                                                                                                                                     k
                                                                                                                                                                                                     à
                                                                                                                                                                                                      .--'-
    . .. q                       >                         )                                                                                                                                           + *
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      .
                                 :''
                                 P'.4
    .s           <
                                                           r                                                                                                                                         *y x
                                                                                                                                                                                                     '  ze r
         ,u :.                   e
                                 %                         &. N. .                                                                                                                                           .. .
                                 n.-                       e.
                                                           -2 v                                                                                                                                               ..
    919 --
         ,4#
      1. 1
                                 o
                                 -
                                                              N*    #
                                                                                        %.                                                                                              *
    ' y .,                                                           ,                  *.
         Fr
          .*t                                                       j                     e
                                                                                      I #hj                                <G--*1''
                                                                                                                           e
         > w.                                                                           *.w
    .. t
          : 4                                                                                                              RN                                                                         '
       'h ' .
     .: .
     à. s o
     '
            p                                                                                                                                                       N                                 /
                                                                                                                                                                                                      .-
                                                                                                                                                                                                      $
                                                                                                                                                                                                      .
                                                                                                                                                                                                        ..
    i,
    1
     .',i-k !
            ',
             -..
               j                                                                       -
                                                                                       %1
                                                                                        K
                                                                                                                                                                                                      .
                                                                                                                                                                                                      ..

    ,. i .
    .          41                                                                                                          **                                    .- -                                 *.
                 .        $                                                            j                                                                        >'a                                      ..
    y o *# ' :
                     wu                                                                                                    G                                    Pw
                                                                                                                                                                -4                                    4 4.
           4
         v.               .
                          .                                                                                                N                                    G'à
                      .                                                                                                    N
                 .    v..
                      . -                                                                                                  t*#   .                            j,.@
                                                                                                                                                                 N- .                                             v   *
                                                                                                                                                                                                                      .

                        x                                                                                                  ex
                                                                                                                            '$                                  W
                                                                                                                                                                N                                        M'>*
                        fI                                                                                                 G                                    :.:                                       r-,
                      '.(
                      .                                                                                                    wh
                                                                                                                            ..                                   -4                                      %!'be
                                                                                                                         4. 4
                                                                                                                            ,1,
                                                                                                                              4,1,j                             <z.i
                                                                                                                                                                   .w                                    :, .Ib
             . sy                                                                                                           w                                   N
         g e >,@'
                 - P .fr
                                                                                                                            K                                                                                     ,
                 v                                                                      -                                 G. .                                                   .                            .
                                                                                                                                                                                                              '        w
                      .                                                                                                  t *
                      ï
                      .                                                                                                                                                                  *
             %       <                                                                                                     %xœ :
        itk.....z ..,                                                                                                           :
             . -, x                                                                                                                                                                                      &)K .,h .
                 j                                                                                                                                                                                                '*
     j'' .
         1$                                                                                                                                                                                                   '
                          D                                                                                                                                                                                           .
                 $1                                                                                                                                                                                           M'''''

        r --             q                                                                                                                                                                               w
         a ..p !4                                                                                                                                                                                        4.               J
                                                                                                                                                                                                                          .
                 vr
                             k
                             '
                             y                                                          j                                                                                                                                 .
         . .J. ,:
             .s.
               +
               1
                 4
                 .                                                                      I
                                                                                        4                                                                                                                ;
                                                                                                                                                                                                         . Q.v.
                                                                                                                                                                                                              .
                         y
                         ,                                                              j                                                                                                                         #+
                                                                                                                                                                                                                   'i '
                                                                                                                                                                                                                      ?
                      '  $>
         :. k                                                                           t                                                                                                                             =
             * ....
                  x.                                                                                                                                                                                     # < .p T.
                '                                                                       j                                                                                                                     d *.# t
                                                                                                                                                                                                                          -
             '' ,. .                                                                                                                                                                                          .
         :t '*
         .     # ).
               .
                     ..                                                                 j                                                                                                                (
                                                                                                                                                                                                         .
                                                                                                                                                                                                         g,
                                                                                                                                                                                                          j
                                                                                                                                                                                                          y..'.
                                                                                                                                                                                                              jj
                                                                                                                                                                                                               ;y
                                                                                                                                                                                                                .
                                                                                                                                                                                                         t$ x: $.
            +. .r.).
         .C .
            .                                                                                                                                                                                              & j.#
         #4.;
         ,
         $  ' .t,                                                                                                                                                                                          yq...j.
           # .4::
                ,                                                                                                                                                                                                f
                      .
                                                                                                                                                                                                           ' . *' * -
         h'
          ? .*>
          4'l  #,#'                                                                                                                                                                                        ' %' '
                                                                                                                                                                                                             /    *'
                                                                                                                                                                                                           j a $./ : e'
          >R x..
               y
               x.;
                 L$                                                                                                                                                                                           *.
                                                                                                                                                                                                               $
         '.r.
            1.*..
              J ' t'
                   i                                                                                                                                                                                       ( u .'i
         #z.'.: t.j$
         f                                                                                                                                                                                                    -
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 59 of 80
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 60 of 80
                         '                                                                            ..-
                       Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 61 of 80
                                                                                                                          )
    '
        1                                                                                                                 i
                                                                                                                          .

        j
        t                                                                                                                 .
                                                                                                                          j
    T
    .$                                                                                                                    k
-   )                                                                                                                     .
                                                                                                                          1
    i7                                                                                                                    j
        :                                                    Na              u                                            j
                                                                             >
    i                                                e M,                                                                  t
                                                     -
                                                     n x
                                                     9 r)
                                                                             'n                                           ê,
                                                                                                                          ;k
    '                                                .N              R
                                                                     w 4
                                                                     m y.                                           .
                                                                                                                          ,
                                                                                                                          '
                                                                                                                          j
    I                                                                >       U*                                           ;
    l                                                                X* X                                   e             1
    i                                                                :.q                         - -- .         .         t
                                                                                                                          y
    y                                                                x
                                                                     R R
        i
        1                                                            - l
                                                                     4
                                                                     >. <
                                                                         .

                                                                                      C:
        ,
                                                                             .
    ,
        1                                                            :
                                                                     % . k:
                                                                     -
    ,

    ;
    ,
                                                         .
                                                                     .
                                                                             r
                                                                             4
                                                                                                                          ,
                                                                                                                          ,
                                                                                                                          r
    '                                                                .       u.       %                                   yt
                                                                                                                          ,
    ,
    ,                                                                o
                                                                     > o
                                                                       - <-. &                                            j,
                                                                                                                          )
    l
    !
    t
                                         '                           &
                                                                     J.
                                                                       j Q
                                                                     p h.o
                                                                     >
                                                                                           2
                                                                                           %
                                                                                           q
                                                                                                                          y
                                                                                                                          !
                                                                                                                          :
                                                                     A ilk                 !.
                                                                                            )i                            ;
        l                                                                    u                    -

         l                                                           W <
                                                                       ''':
                                                                          '
                                                                          i
                                                                          !
                                                                          '       -
                                                                                                            .
        1
        ,                                                            J,
                                                                      -
                                                                      I
                                                                      '
                                                                      ;
                                                                      :
                                                                      '
                                                                      I--
                                                                       . .
                                                                         1
                                                                         ::::::
                                                                              1
                                                                              ,
                                                                              -
                                                                        V    <                                            '
    '
                                             t
                                             n               x
                                                             :       .%
                                                                      r Z                                                 (
                                                                                                                          '
    Ik
    l)                                       =e k
                                             a               '       - o                                        .          p
                                                                                                                           t
    l                                        e = -
                                                             .,        n                                                  .
    l
    i
    I
                                             ; .-e
                                             > uo
                                                                      -k
                                                                       n
                                                                                                                          !
                                                                                                                          i
                                                                                                                           '
                                                                             -
    !
    l                                        % W
                                             =                       2 x.                                                 !
        i                                    k m ,                           w
                                                                             p                                      .-.   !
                                                                                                                          i
        '
        I                                    R F %
                                                 :                           ;                                            i
                                                                                                                          ,
         #                                   n
                                             /   t
                                                 N                           ë
         )                                   m                   ,           >
         J
.        l                                                                                                                    ;
         j                                                                                                                    t
                                                                                                                              '

'
        >--   ..-..
                  ---.--.-.   .-... -   -.            -.-.
 Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 62 of 80

H!
R *
                                                                                      &
                                                                                      A
                                                                                      yN
                                                                                        A
      rx                                                                         Qz
                             8                                        '
                             *                                           à
                             n                                        '.
                             o
                             >
                             s
                             -
                             n                                       Q
                             x
                             T                                       @
                                                                     %
                             ;'      n                               *
                                                                     >
                             =       2        -                              *
                             .
                             -       x z
                                     s                               =
                             o
                             =       =. m
                                        -         >
                                                  m                  o
)
l                            .<      xx       o   <
                                                  œ >
                                                  .                  p
                                                          =
)                            G'
                             œ       o o          x c     >          .
                                                                     o
)                            r       -        c   1. z    q
'                            o                a   p u     ;
l                            G                M Q >       R          C
,                            p                -
                                              O   o o
                                                  a -     x          %                 ;
I                            G* o
                                x Z
                                  < -
                                    = m
                                r o o r
                                        o
                                        B
                                        *
                                                                     >
                                 1   >        m   >
                                                      o   -          G
                                     .            . o     c
                                                          x          =
                             =       >        H   = m     -          - .
I                            M=      M
                                     H        o
                                              o   r
                                                  T                  G
I                            Q :
                             % M. *y =
                               z          .
                                                                     <
                                                                     R
                                      >
î
l          =
           p       -
                   -
                                 ,
                                     m
                                                                     R
           T       --.           .
                                                                     o                 (
           Y
           L   -   - -   =                                           >
           E                     .                                   -
                             w
           7                 o                                        .n
           â                 =
           M                 k                                        2
      &                                                                          JN
%*
*
'

            Case 1:13-cr-20368-JLK Document 64 ...,. Enteredjon FLSD   Docket 12/08/2020 Page 63 of 80
                                                                 . j ' '.''
    111
      j
      ),, ..
           ,
           .       ,    .       t
                                : .,,(
                                     j
                                     r
                                     .'j
                                       g j
                                         r !'''''
                                                I
                                                '-''j
                                                    ; j                       ;.   4 j
                                                                                     . j
                                                                                       .. . j
                                                                                            j jr ..jj...........,..   j
                                                                                                                      ( j
                                                                                                                        rqj
                                                                                                                          .j .
                                                                                                                             -       ,jjjj
    l                                                                                                                                !
    =t                                                                                                                               L
                                                                                                                                     ,
    :
    ,   1                                                                                                                            lf
    1.!
      j                                                                                                                                  .
                                                                                                                                         4
                                                                                                                                         l
    -1
     l
                  >                                                                                                                  f
                                                                                                                                      !
    f
    =             G                                                                                                                  !
    ,   l         m                                                                                                                  ;
    -1
     l
                  o-
                  8 a                                                                                                                i
                                                                                                                                     '-
                                                                                                                                      '
                                                                                                                                      ,
                                                                                                                                      .
    m
    ,I
                   m
                   .-
                                                                                                                                     =
                                                                                                                                     !t
        j         -
                   O
    2t
    .
                  z
                  >     C                                                                                                            ,
                                                                                                                                     M
                                                                                                                                     .!
                                                                                                                                      .
    .              <                                                                                                                 ;
    ,1
    -

     !
                   o
                   D                                                                                                                 s1
                                                                                                                                     i,
                                                                                                                                      1
        @                                                                                                                            r.
    ;.1
      I                                                                                                                              i..
                                                                                                                                       j
      j
      '                                                                                                                              tj
                                                                                                                                     =
        @
        .                                                                                                                                #
    1;l                                                                                                                               ël
                                                                                                                                      ,j
    I1                                                                                                                                ii
    '
    '
     .N                                                                                                                              kh
    :l                                                                                                                               i !
    tt                                                                                                                               .Q
    ?j                                                                                                                               kI
    c                                                                                                                                't
    :#                                              - .                                                                              :t
                                                                                                                                     '
        )                                                                                                                            =
        1
        2                                             q1                                                                             '
                                                                                                                                     ;:
        I
        .                                                             :                                                              w
     1                                                                                                                    M
    2!                                                                                                                    > .
    pt                               u                                                                                    .          :!
                                                                                                                                      j
    =
    'k
     :                              <C
                                     -                                                          .                         n          wl
    e                                                                                                   @                 %
                                                                                                                          X          =,
                                                                                                                                     ;:
    -                                N                                                                                    -.         w
        ,                            O                            -                                                       w
                                                                                                                          w
        1
        l                            -                                .                                                   0.         .8
                                                                                                                                      )
                                                                                                                          œ          t!
    =i                               V                                                                                    '*         -
                                                                                                                          -
        !                                                                                                                 *          f
                                                                                                                                     =
                                                                                                                                       #
    ! 1
    w j
                                                                                                                          %          i1
                                                                                                                                      ?
    'jj                                                               %                                                              1!
                                                                                                                                      j

    ;j                                                                                                                               ':
    N#                                                                                                                               '
    ')
        :                                                                                                                            '
    '
    :-:
    =                   O                                         < .                                                                )
                                                                                                                                     u
    '!                  .                                                                                                                i
    :2                                                                                                                               u
        l                                                                                                                            ' I
    % 7
    ---
                                                                                                                                     E'
                                                                                                                                     :v:
        t
        /                                                                                                                                #
        !
        '                   x                                                                                                        i
                                                                                                                                     r!'
     !
     1
                                                                                                                                     ,.
                                                                                                                                     .
    -7                                                                                                                               I
     !                                                                                                                               l,
    *'                                                                                                                               j.#
    =1                                                                                                                               j
                                                                                                                                     '
                                                                                                                                     =
     d                                                                                                                               1't
     4                                                                                                                               il
        t                                                                                                                            I
        l                                                                                                                            2
    -   I                                                                                                                            $
                                                                                                                                     .
                                                                                                                                     j t-
        l                                                                                                                            .
     - .j                                                                                                                            =
        6                                                                                                                            ;
    ...1                                                                                                                             t
     ;.k                                                                                                                             !
                                                                                                                                     l
                                                                                                                                     1-'
                                                                                                                                     .
    -
    ..
    -
    .1
     -                                                                                                                               1

    # '.      ; i- .
                   -.           ' . '     F
                                          ..r. 1
                                               , r 1- .
                                                      f--.
                                                         - -- .           .        '        '         '         .      T .-- l--'
                                                                                                                                :   .* .
d
*
'


                  1
    '-.           Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 64 of 80                                                j
    i1
     -15 1 l i 1 i
                 t4'!
                    t I,
                       5.,
                         î .2 :)---
                                  .-.-
                                     ..-
                                       ..
                                        '.
                                         -
                                         ..-
                                           .
                                           -
                                           .-
                                            ..'.
                                              - '-.
                                                  '.j .' ,
                                                         ! ' ' 1. '1p
     '
     '
             j                                                                                                                                .
     +                                                                                                                                        (
             )                                          a'                                                                                    !
     r                                                  4:                                                                                    --v
     '       :                                          V
     '
     '
     ,
       J
       ,
                          >                             W
                                                        p
                                                        4
                                                                                                                                              '
                                                                                                                                              j
                                                                                                                                              .x
     X1                   O                             A                                                                                     ,'
     '
     -
       ;                  m                             r                                                                                         i
     .:1
     5 i'
     :       '
                          O
                          o .
                            N                           e
                                                        ç                                                                                     i
                                                                                                                                              11
                                                                                                                                               '-
                                                                                                                                               -'-
                                                                                                                                                 ''-
                                                                                                                                                   ''
     . -
       !
             '            I
                          1
                          ;
                          E
                          2
                          ::
                           ;
                           1
                           I                            1
                                                        '
                                                        .!
                                                         -i
                                                          I!
                                                          -l
                                                           .'
                                                           I
                                                           9.
                                                                                                                                              *

     -                                                                                                                                        l
     '
     .       4            D                             Q*                                                                                    t
     Q
     .                    Q                             c                                                                             :       #i
     .
             ,
             '            ...                           c
                                                        ''''''                                                                                ,
                                                                                                                                              '
     .-
     d
      ,,
       --
        ,.
         ,'
          -.
           - '
             ;
             --           1
                          (
                          11
                          M
                           !
                           E)
                            *                           :
                                                        ,
                                                        !
                                                        :
                                                        ;
                                                        :
                                                        ,!
                                                        :
                                                        X,;
                                                          ::                                                                                  '
             :            o
     ,       i            m                             1                                                                                     -
     =
     .
                                                        x                                                                                     '
             j                                          !;
                                                         ':
                                                          ')
                                                           ''                                                                                 .
     =                                                   ..,                                                                                  .
             k                                          !
     -!                                                 t
         -
             #
             !                                          @
                                                        i                  '                                                                  :.
                                                        9.                                                                                    l
     >                                                  K                                                                                     i
     '       (                                          o                                                                                     t
     .       f'                                         q                                                                                     y
     '-4
       t                                                .1.
                                                        $                                               x                                     j
                                                                                                                                              =
     kl                                                                                                 *                                     k
     1.4                                                .                                                                                     ,
           t                                            -                      <                        -                                          ;
     .-   4,                                            ;                            ''
                                                                                      -*                <                                     ;
     .
     M
      1                                                 .,
                                                        ,
                                                        .
                                                                                                        p
                                                                                                        =;
                                                                                                                                  >
                                                                                                                                  o
     !!
     :'                                       c-        j
                                                        w
                                                                                                        W
                                                                                                        u
                                                                                                        N                         w
                                                                                                                                  W*          -
     .
     i
     i i                                      c
                                              -         &
                                                        .
                                                                                                        o
                                                                                                        ..                        o           =.
     ''                                       <         1                                               o                 .   .   %
     .
     '.                                                 r
     :
     ,
     ';                                        O
                                                        -
                                                        .
                                                        y                                               xQ
                                                                                                         <                        a
                                                                                                                                  w.
                                                                                                                                  V           -
                                                                                                                                              -
     '
                                                                               '.
                                                                                11.111
                                                                                     .1.
                                                                                       111
                                                                                         .111
                                                                                            ..
                                                                                             1, 111,-
     ----
        ,---                                   '
                                               i
                                               l
                                               ::::!
                                                   :
                                                   ll
                                                    '   !j
                                                        ii
                                                         l
                                                         p                                1.1,          ''
                                                                                                        -,-
                                                                                                         -
                                                                                                         ',.
                                                                                                           -----.
                                                                                                           ,                      -
                                                                                                                                  1
                                                                                                                                  .
                                                                                                                                  :7
                                                                                                                                   -
                                                                                                                                   1
                                                                                                                                   :2
                                                                                                                                    :
                                                                                                                                    29
                                                                                                                                     1
                                                                                                                                     ,
                                                                                                                                      -''
                                                                                                                                              .-------
                                                                                                                                                     .

     k                                         *        çk
                                                        q                                                a
                                                                                                         v                        W           --
,    y
     !                                         m        .
                                                        s                                                w
                                                                                                        V*                        -           !
.    ,
             ,
                                                        d                                                œ-w                      lllw         '
     l'                         .
                                                        u
                                                        t
                                                                                                         ..                       u
                                                                                                                                  %
     -                                                  Q
                                                        =                                 %              %                                    b
                                                        .*                                              %                                     '.
     .
             ;                                          -
                                                        X                                               c                                     -..
             t                                          &                                               *                                     .
                                                                                                                                              ..-
             ,
                          m                             %                                                                                     ,
                          1                               ,                                                                                   .-
'                         c                             x                                                                                     #
     u1,                  C
                          >1                            t                      > .                                                            t
     .
                                                        -                                                                                     1
                                                                                                                                              (
             i            -4 .
                          -
                                                        j                                                                                     l,
     ,.
          ?i
           ;              o
                          =                             ?
                                                        &
                                                        .
                                                                                                                                              t
                                                                                                                                              .
                                                                                                                                              '
                                                                                                                                              ,
                                                                                                                                              .
     -
             t            m                             Q                                                                                     .
                                                                                                                                              -
     --
             j
             1
                          c
                          m
                          m         *
                                                         2
                                                        o.
                                                                                                                                              t
                                                                                                                                              -.
                                                                                                                                              .
     M                                                                                                                                        k
       l                  X                              p                                                                                    ,
      ,#
       l                  <
                          -                              <
                                                         5
             I
             .            O                              r                                                                                    $
      J
      !l
                          o
                          m                              o
                                                         x
                                                         %
                                                                                                                                              -'
      1ï                                                 'r
      h8                                                 k
      t'                                                 R
      ï
       )                                                 G
                                                         jj.
             ,                                           r.
                                                         J
      r                                                 :1                                                                                    .i
                                                         e-
                                                         @                                                                                         J
      r-                                                 &
                                                         >                                                                                    t
      ,
      @                                                 %.-                                                                                   ï'#'j
                                                                                                                                              *-
      . !                                                                                                                                          l
        '                                                                                                                                          j
t     .                                                                                                                                            #
.     @,              ..
                       j .-Q77-r'       1..1-.t .! --. J .
                                                         -1. ; I -U k z. w. ..-,
                                                                               :.... l                  f           r :       1......-i..-.   @
'


     .
.    Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 65 of 80




è                                                                                         .




                                                                           '
.




                                                 l
                                 1               l n
                                                   o o
                                 l            jv
                                               ë             x . >
                                                             n
                                 j                            oy
                                 j. j
                                    1,
                                     .
                                                     .
                                                             kN
                                 jv
                                  o :s           . ,         .wq   .

                                 ! ;. .
                                      mj y
                                 .
                                 .
                                   l
                                   Kj
                                 l z iq m
                                        x o      .


            -
            O
                                 j               I
                                                 .           &
                                                             o
            l   '
                                 :               l
            Q                                    1

            >



E




)
.


è
..
d
'
*
                 Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 66 of 80
    1                                                                                                                                 J
        *'       ew                                       .       .    .        '<                -       ..              .   -   f


                                                                                                                                  d




                                                                                                                                        i
                                                  =
                                                  O
    '                                             W                                                                               k
    I
    i                                             4
                                                  ::
                                                   j

                      E
                      .                           O
    l                 ;                           -
                                                  D                                                                               z
                      3
                      -,                          y
                                                  r.
                                                                                                                                        t
                      z                           M
                      o' '                        q
    )                 -
                      >X                          T'
                                                  o                                                                               @,
        ?             o         .                 o                   > 4
                      m                           =
                      D                           n                                                                               ,,
                      ''
                      -
                      ,
                      -
                       r'
                       j
                       l
                        i::
                        :;
                          k'
                          :
                           p'
                           ,;                     ii
                                                   li
                                                    !i
                                                     r
                                                     .                                                                                  ,
                                                                                                                                        '
                      R                           =
                      H'                          =
                      N                           û1                                                  '                           ''
    .

    1'                g                           c
                                                  .
                                                          .
                                                                      l
                                                                      N    q
                                                                                                                                        I
    J                                             u
                                                  1   .                                                                           1
                                                                                                                                  /
         ?                                        ç                                                                                     l
                                                  =e                  %              Q
                                                   2                                 t
    j                                             c=                                 1                                            e
            *                                      G                                 X                                                  6
                                                                                     >                     M
    I
                                    1
                                    ::)
                                      1
                                      :
                                      ;
                                      ::
                                       11,
                                         :
                                         1                                           %
                                                                                     .
                                                                                     1 ,
                                                                                       :1r
                                                                                     ---,,
                                                                                          :
                                                                                          .1,
                                                                                         --4,,,
                                                                                                           œ
                                                                                                           ''''''.''''.           ,,
                                                                                                                                   ''       .


                                    r                                                N
                                                                                     Q                     n                              i
                                    -*                                               Q
                                                                                     p                     Q
    I        ,
                                    O                                                çnr
                                                                                          .
                                                                                                      x    u
                                                                                                           >.                     y1
                                             z                                                             >
                                                                                                           -
                                                                                                           o
    :                               &        <
                                             =                                        1                        .                  ,
                                    u        w                                        :
             '                      N        *
                                             x                                       %N
                                                                                      p                    -
                                                                                                           >
    1
    .                                        1
                                             44
                                                                                      *
                                                                                      %
                                                                                                               -                  Jl
                                             uy                                       %
    '                                        :
                                             .                                                                                        ,
                                             :
                                             P                        %                                                                   i
                                             2 a
                                               ra
    :                           ;            2
                                             œ 1                                                                                      ,
                                1            c. .
                                                -
                                                ..                                                                                        ,
                       >
                       .

                       K
                                !
                                >                 j
                                                  n                                                                                   :
                        8
                        1::
                        - 1
                          .
                                                      .
                                                      ::::::
                                                           ..
                                                           1
                                                                                                                                          '
                        R                             ..
                                                       11
                                                        ::::
                                                           1.--
                                                              .       1
                                                                      .
                                                                      1.
                                                                       1.
                                                                        11.
                                                                          11
                                                                           4
                                                                           1,
                                                                            :
                                                                            )
                       -                              c                                                                               .'

             ' o
               g)k                                    .
                                                      =
                                                      q               %                                                                   t
                        = +                           .
                                                      =
             '         R                          x
                       5.                         <
        j
                       c
                       -
                                                  S
                                                  N
                                                                                                                                      1+
d
*
                     Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 67 of 80

    .
     .
                                                                        -                    -               -        .   .
                                                                                                                                                  *' MJ
                                                                                                                                                      ...
         *                                  .        .          .               -       ..               .       ..               N*          *       l


    1
    .
                                                                                                                                                      ?



                                                                                                                                                              1



    1                                                                                                                                                 t
                                                                                                                                                      :

                            <'
                            * l
                             P i*
    J                        e.                                                                                                                       /
             .               7                                                                                                                                1
                            7
                            **
                            f          t
                                                                                                                                                      i
    :                       >                                                                                                                         ',
                            (7                                                                                                                         ,
                             m         %
     :                       8                                              =                                                                         ;
             .               a                                              ?
                                                                            *
                             l                                              o
     l                       %
                             R                                      œ i     -
                                                                                                                                                      ;
             $                                                      <                                                                                         $
                                                     œ              n                   q
        l                                             c             o
                                                                     a wz 1                                                                           ,
         l                                           =F    eo
                                                                     s. g k
                                                                     G                                                                                 j
                                                                    .= g'
                                                                        -

                                                      <                 . Q
        '                                            c c
                                                     o          s
                                                                - T a     o o       -    .       1.                                    .-             ;,
                                                     s *H0 %. .m 1 œ
                                                                                    - -          -
                                                                                                 S                                     w
                                                                                                                                       m.
                                                                                                                                       -
        )
                                           =
                                            :::
                                            1 1:
                                               1:
                                                1
                                                :
                                                ..
                                                1- .-*---:::: # ,-'s-'::; E:>:.l::)
                                                 1   .1
                                                     -....'1
                                                           '1
                                                            :::
                                                            , -
                                                                                                 -
                                                                                                 11
                                                                                                  ::
                                                                                                   -
                                                                                                   11
                                                                                                    ::
                                                                                                     ,
                                                                                                     1
                                                                                                     ,                                 .:
                                                                                                                                       11,
                                                                                                                                        ;1
                                                                                                                                         :1
                                                                                                                                          .           .,

                                                                                                                                                              '
                                            =        . o o <                -                                                          n
                                            -- a
                                               r o
                                                 a =                        o                                                          *
        l                                   -         I p =. x %                                                                       >              7
                                            Y         w *o *8. o 1  -
                                                                                                 1                            &        l.              '
                                                           .
        ,,                                  &
                                            u s
                                              z.- .z <g
                                                      = o
                                                        %  0
                                                           .
                                                                                                 :
                                                                                                 .                                     o
                                                                                                                                       .
                                                                                                                                       .              ;,
                                            N         x o =
                                                          o .                                                                          o
         f
                                                      >
                                                      - Mo -
                                                      E C 1
                                                            .o
                                                           * R
                                                                                    -            %                                     Q
                                                                                                                                       %                  i
             J                                        O M           <                                                                                         )
                                                      -.- Q
                                                      >             o       z                        w
                                                      - s , r o                                  o
         )                                            x   j o                                                                                          ;'
             '
                                                      V     A Q
                                                      n             T z             >
         :                   >                        rn            j. O
                                                                       x V                                                                                ,
             ,
                             r >
                             .
                                                                    > m
                                                                      c Q                                                                                     I
                                   .                                        &
         #
             z
                             )
                             8.
                                                                            o
                                                                            f
                                                                            Tl                                                                            ,;
                             --

                             O
                             4 , 1
                             :,2 i
                                 q
                                 :1
                                  t
                                  p
                                  .-' v                                                                                                                   ,
                                                                                                                                                          '
                 i           m

         J
         l
                             )+
                             ::1                                                                                                                          '
                                                                                                                                                          %
                 .           c                                                                                                                                .

         l                                                                                                                                                    .----
'                    Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 68 of 80
    .'                                                                                                                                               J
                                                   .                     ..                     ..       .         -               -        '-
    .   5                        .                              .
                                                                                            u        .
                                                                                                                  V.   .       -                 'j *
                                         ..                .        ..


    1

                                                                                                                                                     l




    )                                                                                                                                            @
            (
            ,


                            :2
                            œ        *
    1                       -,
                            *                                                                                                                    ;
                            7                                                                                                                        I
                            D                                                                                                                        I
                            &            t
    :                       >                                                                                                                    J
                            f;                                                                                                                       t
                            m            <
                            D
    '                       %                                                 =                                                                  ?
            ''              u                                                 0-                                                                         I
                            L                                                 a
         .                  5-                                                O
        :                   R                                                 =                                                                  t
                            q                                        w t
             ?                                             K        <         =b
                                                                              =
                                                                                    -   k

        '
        .
        ,
                                                            *
                                                           .r
                                                                     8 w
                                                                     = g
                                                                                    Q                                                            J
                                                           s .
                                                                     -
                                                                     R
                                                                     -
                                                                         1    o
                                                                     = w u                                   k
        t                                                  o< c
                                                           .
                                                              Q o& o
                                                                   m                n                        Y
                                                                                                             W                                   .
            .                                              c u. =o x
                                                                   w >
                                                                     u .                    u                w
                                                                                                             o                         y                 ,
                                              >              =*
                                                              -. %
                                                                 < m
                                                                   = N                      K
                                                                                            *                m
                                                                                                             o
                                                                                                             o
                                                                                                             w                         <.
                                                                                                                                       u         .

                                              ==                B -
                                                                . g- <
                                                                     >
                                                                     -                                       n
                                                                                                             w                         o                 ,
        ,                                     -
                                                       .        a
                                                                *
                                                                z  x          o
                                                                              x     %                        o>                        p
                                                                                                                                       a             ,
                                              N                 *n û
                                                                   s' .
                                                                      =   .
                                                                                    1       u                x<            N           w.
                                                                                                                                       -               '
                                              &                  . m. .
                                                                   o                n                         o
                                                                                                              n                        o
        '       .
                                              -                  m
                                                                 = m o
                                                                o < <1
                                                                                    o       W                u
                                                                                                              :                        .
                                                                                                                                       >
                                                                                                                                                     ,,!
                .                             N                 * o                                          w                         o
                                                                <o = o
                                                                     n) <
                                                                        >                   1                ..
                                                                                                             *                         o
                                                                                                                                       -
        ,                                                       q , a
                                                                  .
                                                                Q * X
                                                                                            xM               t.
                                                                                                             -
                                                                                                                                                     ,
                                                                t c:          >
                                                                              m     1       V                >'
                                                                                                             *
                                                                   >          O                                                                          ',
                ,
                             > x                                   g          w
                                                                              .     u
                               *                                  oe          O     >
        1                    g                                     s          x     1                                                                ,
        l                    A
                             R&                                               o
                                                                              c
                                                                              =)                                                                     J
                 l           fls                                              !11                                                                        I
                             O
                             m
         l                   >                                                                                                                       ;
                 '           Q                                                                                                                            i
                             Ee
                             c
         l
                 .                                                                                                                                        j


         .                                                                                                                                       .   2-
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 69 of 80

#.
N                                                                                 %
                                                                                  .
    rx                                                                       Qz
                           H                                          '
                           E
                           œ
                                                                         J
                                                                         '




                           >
                          Q
                          s.                                         m
                          T                                          a
                          r        &
                                   >
                                                                     >
                                                                     - .
                          =
                          e
                          >        > =-
                                   r   .
                                                                     >
                          0        X   -
                                       x           =
                                                   .
                                                   M                 O
                          =        - .
                          -        r o             s >               x
                          G    .
                                   =                                 -
                          œ        o c             h c         u     o
                          r        -       c       G. z        q
                          G
                          O                O       P c         V
                                           <       -
                                                   * x         R     Q
,                         *
                          z                -
                                           o       o
                                                   a o .
                                                               a     %
i                         *        x Z ..
                                        = m                    ..
                                                               =
                                   o
                                   >       -
                                           O       . r         .
                           2       7               : o         =     C
                          =        a -
                                     & %s o                    s
                                                               e     =
                          =        >       o           o             - .
                          -Q       4 0 *
                                       1                             @
                          -        :. x            =                 X
                                   >
                                   - .     *                         R
         a
         p
                 .                 >
                                   x
                                                                     R
         $                                                           o
         J =                                                         >
         k' '              x                                         *
         k'               *                    ,
                                               '           ,
         Q                *
                          o                                              n

                          k                                              .
X
*
'
d
    9
         Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 70 of 80




                              :                     v
                       e p'
                       sk
                       '                           #
                              N              qQ
                                             a q
                                             >
                                               ..                                                        .



                                             >:>
                                             j 6.   .
                                                                     '           -
                                                                                                                 j
                                             >%                      >                              .            )
                                                                                                                 ;
                                             '''
                                               -'
                                                l
                                                ::
                                                'l
                                                 p
                                                 ':'
                                                  l  '''
                                                       ;;;
                                                         'E
                                                          '
                                                          :
                                                          ;'
                                                           -
                                                                         -
                                                                         .
                                                                         !
                                                                         :
                                                                         8
                                                                         11
                                                                          ::::
                                                                             7
                                                                             ----!
                                                                                 :
                                                                                 1
                                                                                 ::
                                                                                  1
                                                                                  !
                                                                                  .1
                                                                                  1:
                                                                                   -
                                                                                   ,                             -'

    -.                                       --''
                                                -
                                                l.
                                                 --
                                                  .Ir;i
                                                      ji I:
    j
                                             j
                                             jjj
                                               ;
                                               r
                                               ,
                                               - y
                                             - .
                                                 j
                                                 :
                                                 ;;
                                                  :::
                                                    r
                                                    g
                                                    r
                                                    g
                                                    r;;
                                                      y
                                                      -
                                                    ---
                                                    jj
                                                      ,-,j
                                                        j,
                                                         ;,
                                                     ----jj
                                                          --             a, p    l
                                                                                 :
                                                                                 r
                                                                                 il
                                                                                  .
                                                                                  l
                                                                                  r
                                                                                  j
                                                                                  lj
                                                                                   p
                                                                                   i
                                                                                   j
                                             IK
                                             .
                                              =Y                             o
                                             j> :
                                                4.%
                                                . x
                                                  <
                                                    j
                                                    .
                                                      o
                                                      -
                                     .
                                             o *               . >
                                         '   o j.%
                                             p   1               v
                                                                 <                                               ,
                                             d:.t
                                                p                s
                                                                 p        a
                                              ku                          ZX                                     i
                                             ;h w
                                                %
                                                1
                                                . o                      m- '*
                     t                       j-
                                             .
                                              K
                                              m *
                                                1                    m<
                     L'                      - q
                     a. q
                     K V%
                                             1.p
                                             R :
                     lu                      p x.                                                                j
:                    yp
                     Q a                           j
                                                   :             ...-                                    -
                     q )                           .                                                             l
                                                                                                                 !
                                                                                                                 ,
                                                                                                                 )
                                                                                                                 1
                                                                                                                 .



;
                         ..   .. .                                           '
                 .                                                       .             .   . ,., ....>       .
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 71 of 80




                Q
                >
                k
                Q
                6X                                                '                                         5OMY*
                                                                                                            , ?.., v.
                %.      e
                        .
                        ,        .       :.. .,., z.os.r
                                                       r          )                                 ),4zf :.'#,.j
                                                                                                       ;v,3     ji=.''gkjaW %jy
                <           .
                            .,
                            ' =.9'7 c-
                            ,'1
                                          ,,m .ts  au ,;.                                           ) x.,                jy y.j
                                 kj
                                 :ïir:'
                                      j'....2..:3
                                                .'
                                                 ,1.o>'(:j.n
                                                           ê$.y
                                                           .                                 jrj,u,y.qî
                                                                                                      'yjjjppp
                                                                                                             xk!:''' ..itkk
                                                                                                                          ;,,
                j
                t
                k
                ;;;
                o j              '
                                 .
                                 ,
                                 '
                                 .... ..?
                                        (
                                        .
                                        J
                                        ,y
                                         ,;
                                          ,..I
                                          '
                                          .  C     :'
                                                   .                   X- w                  .,:
                                                                                             j       gn
                                                                                                      j
                                                                                                      ,
                                                                                                      .k., ry,y
                                                                                                              j
                                                                                                              J1
                                                                                                               r
                                                                                                               ' ,          j:
                                                                                                                             %
                                                                                                                             k.r
                                                                                                                               ,
                    .

       > q
         11
          k
          l
                        y
                        ..
                         y
                         )
                         '
                         ,
                         'y
                          j!
                          .q
                           )
                                 '
                                 ;g
                            ,. q,:.
                                  ;
                                               't ...
                                              ;.     )t
                                                      ,, .kt
                                                           .y y
                                                           ',
                                                            '
                                                                  '
                                                                      .;
                                                                       ''
                                                                                  =:
                                                                                   -.
                                                                                    >jex, V
                                                                                ...,'. .
                                                                                                    y
                                                                                                     ,

                                                                                      , t....o,.-:.jk:
                                                                                                               '
                                                                                                               k... -,..N .
       $
       111/     'ki1,   t/j    ... .
                           tà.,..
                           ;
                                                        .., .
                                                                                    .. ,-.      .              lr
                                                                                                                f- . jj
       X        4
                V          x..    yyy'r (,,jjy.y
                              ,'y'.        . ..'
                                                 .y
                                                 .sy        .                 ,,. . .
                                                                         . .. y jj
                                                                      ,.. .....

                                                                      ,.,>
                                                                                 .y :
                                                                                 t  4.
                                                                                     ,j
                                                                                      gyx
                                                                                        y               .
       :
       *
       lj
        .
        l1:
         :1
          r      1
                 Q11,   t  'it (
                               '
                               #
                              ' ')# t' . :
                                   ll
                                          .
                                              ,     . .
                                                                                                    s
                                                                                                    .
                                                                                                       .ym 4),.ssu.
       o                y .nl1r ;;')...&
                            , . .. ..
                               ,. ..
                                       .r
                                        '
                                        .'':î
                                            ï  ''
                                                .
                                            g.' '
                                                                                                    k
                                                                                                    ,
                                                                                                    f
                                                                                                    :,w
                                                                                                     .'
                                                                                                      xw
                                                                                                       .
                                                                                                         ,V
                                                                                                          w...+(
                                                                                                            .  u
                                                                                                                 y
                                                                                                                 .
      *V
       '-        C
                 qN e   ''                                                                             <X .m
       >         Q
                N
                %
       u
       o        .                                                                                                                       - .
                .>
       <         p
       <        :
                >
                X                                                                                                                       >



                                                                               o
                                                                               >                                     œ
                        m                                                    =                                       œ             X
                            *
                            r                                                  >                                                   X
                            V
                            =
                            o
                                                                               -.
                                                                               D
                                                                                                                                   q
                                                                                                                                   =
                            /                                                =* -                                                  &
                                                                                                                                   =
                                                                               m
                            D                                                   - .
                         =
                        we
                                                                                >                                                  O
                                                                                                                                   .*

                                                                                e      œ


                                                                                                                      tx
                                                                                                                       r-
                                                                                                                        rl                  @
        +
        <
        *
        *

        %
        Q
        o


           X
           N
           .

           N
           >@                                                                                                                                   I
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 72 of 80


                                                                                     l
                                                                                     1
                                                                                     t
                                                                                     .




       O
       I
       F
       U
       V
       W

       JZ                                                                G
       A
       =
                                                                    >>.
                                                                     .




                                                                         oa
                                        M                                e
                                                                         t
                           >           =           œ         >
                     R     œ            m
                                        >          >
                           r            - *
                                        o
                                                             %
                                       =                     D
                                        >
                                        r.                   Q
                                                                         k
                           >
                                        =
                                        -
                                        >
                                            @      !         * *




                                                                         %
                                                                         =*
        <
        F
                           =
        .
        *
        N
                                                                         G
                                                                         <
        *
        Q

        *


        *
                                                                         %
        %*
         k
            Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 73 of 80
'


                           ....A.       - --                      *%   -         Y -             * 2Y @




                                                                                                          ''
    ;
    j
    ,                                                                                                     g
                                                                                                          ë
                                                                                                          .
                                                                                                          -
    1                                                                                               I     .'



    .
    !                                                                              l     &
                                                                                         -   .

                                                                                   =     %
                       Q                                                           - *   - *
                       >                                                           œ     o                1
    j                  = <
                       -                                                           D     >                .
                                                                                                          -
                       I.. o                                                       o     >
                       % =w
                          >n.
                            o                                              x       >
                                                                                   r.    Q          t
                                                                                                    ç
                                                                                                    t
    '
    .                      o :                                                     -
    k                  4 r%               . .,fr             ..
                                                                                   g .   Q
                       oNxr
                          e         .
                                            .< -              ,
                                                                           >       x     %
                  .
                       - > >                                               - a     >
    '                  X *
                         n x                           tr
    ..
                 ;    op œ                                                 &       X
                                                                                   ..    n                f
                 r
                 Q
                 >
                  . x .o
                    o K M
                                              ... r
                                          '' ' t x
                                                                           o       .     o
                         - c                   '.z
                                                 .t;              .
                 -     =rx
                       - o -                   ,
                                                 , .

                                                        x . .
                                                        .v
                                                                                   >     Q
    7
    F            2     o> x                                  tu.!
                                                             . -.,                 x                      ,
                                                                                                          .
    .
                       Fc
                       < qw
                          a'                                               Q       X
                       =
                       p1-
                         x                                                 œ       M
                                                                                   c
                       %œ w         .                                      œ             -                ,
    I                  A
                       e
                           z                                                       m     - .
                       o                                                           m     œ
                       >                                                           <
    1
                                                                                   Q                      :
                                                                                                          .!
                                                                                   **                     '
                                                                                                          (




                 t                                                                       >          l
    (:                                                                                   &                 i

        t

        ;
1
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 74 of 80




                                                        M
                                                                    O
                                                        .


                                                        <
                                                        Q
                                                        N
                                           !            *
                               O
                               o I 1 o
                               *.
                               o i,
                                  ' .
                                    l j
                                      *
                               x dj
                                  ',
                                   . .
                                 ; ,k .4q      .
                                                   ,




                               .


                                A
                                o
                                        ;8
                                         I
                                        12
                                                         l
                                                        x o
                                                           y
                                                           N
      7                                  z:             p
       '




      j=
        .




            t 4jj
            ,
            ,




                                                        -
                                                        A           o                .
!
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 75 of 80




                                 EX H IBIT 3:
                     iiAundriceM oss'M edicalDocum ents'g
      Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 76 of 80



.ê .,      f'ederal                                       FM C Butner
          ,
          ?jjVXZI.I0j.                                 1000 O l
                                                              d Hi
                                                                 ghway NC 75
 '.      z    sonts                                       gutner,NC 27509
                                                         919-575-3900 x5707
                                                                                      ***Sensitive ButUnclassified ***
 Nam e       MOSS,AUNDRICE                   Facility FCIButnerLow                  Collected 08/29/2019 06244
 Re9 #       03323-104                       OrderUnit903-032U                      Received 08/29/2019 07:15
 DOB         11/08/1981                      Provider Jennirer Adkins,FNP-C         Reported 08/29/2019 12:41
 Sex         M                                                                      LIS ID    238101178

                                                         CHEMISTRY
      Sodium                                              138                        136-145               m mol/i
                                                                                                                 -

      Potassium                                           4.9                        3.5-5.1               m mol/i
                                                                                                                 -
      Chloride                                            103                        98-107                fnmol/i
                                                                                                                 -
      CO2                                                 27                          21-32                (nmol/L
      BUN                                                  16                         7-26                  mg/dl-
      Creatinine                                          1.27                      0.60-1.30               mg/dt-
      eGFR (IDMS)                                         >6O
        GFR uni
              lsmeajuredasmt/min/l.
                                  73 m&2.ifAfricanAmerican,rnulti
                                                                plyby1.210.A calculated GFR <60 suggestsa chronic
       kidney di
               sease lffound overa 3 monlh period.
      Calcium                         H                   10.5                       8.4-10.2               m g/dl
                                                                                                                 -
      Glucose                                              91                         70-109                m g/dl
                                                                                                                 -
      AST                                                  24                          5-34                  U/L
      ALT                                                 21                          8-55                   U/L
      Alkaline Phosphatase                                52                         40-140                  U/L
      Bilirubin,Total                                     0.9                        0.2-1.0                mg/dl-
      TotalProtein                                        7.3                        6.4-8.3                g/dl
                                                                                                               -
      Albumin                                             4.1                        3.5-5.0                g/dl
                                                                                                               -
      Globulin                                            3.2                                               g/dl
                                                                                                               -
      Alb/Glob Ratio                                      1.28                      1.00-2.30
      Ani on Gap                                          8.0                       9.0-19.0
      Bulk/creatRatio                                     12.2                       5.0-30.
                                                                                           D
      Cholesterol                     H                   204                         <200                  mg/dL
      Trigl
          ycerides                                        31                          *.150                 m g/dL
      HDL Cholesterol                  H                  78                          40-60                 mg/dL
      LDL Cholesterol(caIc.
                          )                               119                         <130                  mg/dl
                                                                                                                -
      ChOI
         /HDL Ratio                                       2.6                        0.0-4.0

                                                     SPECIAL C HEM ISTRY
      TSFI                                                2.
                                                           411                     0.
                                                                                    350-4.940              ulU/mL

                                                        HEM ATO LOGY
      F BC                                                6.O                        4.0-11.O               K/uL
      RBC                                                 4.77                       4,50-6.0Q              M/uL
      Hem oglobin                                         14.0                       13.5-18.0              g,
                                                                                                             /dL
      Hem atocri
               t                                          41.7                       40.0-52.0               %
      MCV                                                 87.6                      80.0-100.0               ft-
      M CH                                                29.3                       25.4-34.6               pg
      MCHC                                                33.5                       31.0-37.0              g/dL
         FLAG LEG END         L=Low L!=Low Critical HzcHigh Hl=l-ligh Critical A=Abnorm al A!=Abnorm alCritical
                                                                                          Page 1 of3
    Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 77 of 80


.
    >vv x
''. , ateder
       r.x
              al                                        FM C Butner
r'T
  *w, /
      .yjum au ojw
                 .                                  1000 Old Highway NC 75
 ..'
   >'.;prjsçjyjs
   t                                                   Butner,NC 27509
                                                      919-575-3900 x5707
                                                                                      *'
                                                                                       **Bensitive ButUnclassified *'
                                                                                                                    **
Nam e MOSS,AUNDRICE                         Facility FClButnerLow                   Collected 08/29/2019 06244
Reg # 03323-104                             OrderUnitD03-032U                       Received 08/29/2019 07215
DOB 11/08/1981                              Provider Jennifer Adkins, FNP-C         Report/d 08/29/2019 12J41
S4x           M                                                                     çIS ID      238191178

                                                     HEMATOLO GY
    RDW                                                 14.1                        11,0-15.0                O/c
    Plalelet                                            181                          150-400                KpUt.
    MPV                                                 9,2                         7.0-11.0                 fL

                                                  HEM OG LOBIN A 1C
    Hemogl
         obin A1C                     H                5.@                             <5.7                  sz/
      5.
       7 -6.4 lncreased Risk
        > 6.4 Diabetes

                                                       HEPATITIS
    Hep B SuffaceAg                                 Non-Reactive                  Non-Reactive
    Hep B Surface Ab                                Non-Reactive                  Non-Reactive
    Hep(.1Ab                                        Non-Reactive                  Non-Reactive

                                                      SERO LOGY
    RPR                                             Non-Reactive                  Non-Heactive




            FLAG LEG END       L=Low L!=Low Criticat H=High Hlczl-ligtlCritical ArAbnorm al A!=AbnornnatCritical
                                                                                           Page 2 of3
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 78 of 80


  . ..
            juaevaj                                   FMc Butner
f'
 K i'Bq
x .tvr.'reauof
     W jggjlg
        z
                                                 100$0gOIdHighwa/y;NC
                                                       tggry$C ;'  Qg
                                                                      75
                                                   919-575-3900 x5707
                                                                                *A*Sensitive ButUnclassified **
Name MOSS,AUNDRICE                       Facility FCIButnerLow               Collected 08/29/2019 06:44
Reg # 03323-104                          OrderUnitD03-032U                   Received 08/29/2019 07:15
DOB 11/08/1981                           Provider Jennifer Adkins,FNP-C      Reported 08/29/2019 12:41
:ex          M                                                                LlS ID    238191178

                                                           HIV
  HIV 1/2 (4th generation)                       Non-Reacti
                                                          ve                Non-Reactive
    Hl
     V-1 p24 Anti
                gen and HlV-1/HlV-2 Antibody notdetected




         FLAG LEG END    L=Loke
                              z L!=Low Critical H=High Hl=l
                                                          -ligh Critical AcAbnorm al A!=Abnorm alCritical
                                                                                    Page 3 of3
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 79 of 80




                                                                                                            '


                                                                                                                  ..>
                                                                                               /h                'x
                                                                                                                 :'v
                                                                                                                        y
                                                                                                                        u
                                                                                                                        J
                                                                                                                       ..
                                                                                                J
                                                                                               u.               c.
                                                                                                                 = ..ïw
                                                                                           $<
                                                                                               -            '

                                                                                           $J                   Q>
                                                                                                                <-; '
                                                                                                                 ...<  k.
                                                                                          l .--                   w> ?
                                                                                                                C2>

                                                                T17                 4-         (D
                                                                                                                A.
                                                                                                                v.

                                                                 a                  U-
                                                                                    Z
                                                                          -
                                                                              j-     )
                                                                                    v-
                                                                                           +
                                                                                           .
                                                                                                     '
                                                                                     '
                                                                                     y
                                                                                    fx
                                                                                                    1
                                                                                                    d             r,
                                                                                                                  a
                                                                k-X
                                                                 v            C     N          t'
                                                                                               w    Vg            uJ
                                                                                                                   y
                                                                                                                   .
                                                                                                                   y.
                                                                              g
                                                                              $
                                                                              ..2
                                                                                )
                                                                                               V    k/h ..e.
                                                                NU7 VJ               tb (:22: N .vJ >f
                                                                  f./-j
                                                                 V                  %                j-          -
                                                                                         T           L
                                                                                         %
                                                                K'.                         Q  ,
                                                                                            ' ,-
                                                                                               .                  O           p
                                                                                                                             ..
                                                                     - )s2          t-
                                                                                     =A    .--
                                                                                             y 'c(.-.             < >       .,-
                                                                V ) %;
                                                                    u y .5
                                                                         #, Y ro tt
                                                                                  x
                                                                                  i                     -
                                                                     > . o ' ,-
                                                                                 ..
                                                                                  y
                                                                              U ZD &zh ,
                                                                                       .u
                                                                                        .- m-
                                                                                           .0        -                      s>
                                                                                                                            .




               &
                $

                                        Q-
                                        X
               O
                                                                     X
               j#                       C<h                 -
                                                            -
                                                                     r
                                                                     m
                           %
                                                            -        >
                        7--=                            x   -        œ
               O           %----        V       .
                                                ..

                                                        -
                                                            -
                                                            -
                                                                     r
                                                                     ua

                                                                     &
               %        Q )
                          k
                          jjj                               -        &
                                   ? .Q
                                         '      *
                                                    .       =        &
                            r                               =        c
                                                            -
                             G Y
                                                .,
                                                            -        &
                q)
                Q          V O o
                                                        *   -
                                                            -
                                                                     =
                                                                     m
                                                                     &
                '
                           V                    '           =        œ
                G                  )<                       -
                                                            -
                                                                     M
                                                                     &
                % 3-               <&
                                   %        ?                        P'
                    C
                    N' Qkn. km     R        G
                       D D         > >
Case 1:13-cr-20368-JLK Document 64 Entered on FLSD Docket 12/08/2020 Page 80 of 80




                                   *l.
                                ,
                                    lj .
                            :1l :
                                yx
                               :'
                                ,o
                                   .sy
                                     1.          .

                           jj,j jj j.
                           '
                                    j.
                                     ,
                                     j1.
                                       j
                           .a
                           '-'e-=
                                Q:
                                 =j':
                                    *j
                                     .'
                                      -;âj
                                         ': *. %
                                   .I:iu:j
                                   y
                                               .
                                                     .



                                             '.,
                                               a.x
                                                 g !.agx
                                             .
                                         .     z
                                         :
                                         t.!h
                                           umn-z.
                                                =:y
                                                  w
                                                  -
                                                  .
                                                   .
                                    ,!1 l
                                        #
                                        zz
                                         4œ
                                          z:
                                          :
                                          sl.
                                            1
                                            aoj
                                             -av
